Exhibit 10.3

MORTGAGE ASSET PURCHASE AGREEMENT

This MORTGAGE ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of
November 29, 2018, by and among TRTX CLO Loan Seller 2, LLC, a Delaware limited
liability company (the “Seller”), TRTX 2018-FL2 Issuer, Ltd., an exempted
company incorporated in the Cayman Islands with limited liability (the
“Issuer”), TPG RE Finance Trust Holdco, LLC, a Delaware limited liability
company (“Holdco” and, together with the Seller, the “Seller Parties”), and,
solely as to Section 4(k), TPG RE Finance Trust CLO Sub-REIT, a Maryland real
estate investment trust (“Sub-REIT”).

W I T N E S S E T H:

WHEREAS, the Issuer desires to purchase from the Seller and the Seller desires
to sell to the Issuer an initial portfolio of Whole Loans and Pari Passu
Participations (each as defined in the Indenture), each as identified on Exhibit
A attached hereto (the “Closing Date Mortgage Assets”);

WHEREAS, the Seller may transfer to the Issuer, and the Issuer may acquire from
the Seller, from time to time, certain other Whole Loans or Pari Passu
Participations, including Reinvestment Mortgage Assets and Exchange Mortgage
Assets (each as defined in the Indenture and, together with the Closing Date
Mortgage Assets, the “Mortgage Assets”), and all payments and collections
thereon after the related Subsequent Seller Transfer Date;

WHEREAS, in connection with the sale of any Mortgage Assets to the Issuer, the
Seller desires to release any interest it may have in such Mortgage Assets and
desires to make certain representations and warranties regarding such Mortgage
Assets;

WHEREAS, the Issuer and TRTX 2018-FL2 Co-Issuer, LLC, a Delaware limited
liability company (the “Co-Issuer”), each intend to issue (a) the
U.S.$505,084,000 Class A Senior Secured Floating Rate Notes Due 2037 (the
“Class A Notes”), (b) the U.S.$85,015,000 Class A-S Second Priority Secured
Floating Rate Notes Due 2037 (the “Class A-S Notes”), (c) the U.S.$62,510,000
Class B Third Priority Secured Floating Rate Notes Due 2037 (the “Class B
Notes”), (d) the U.S.$66,261,000 Class C Fourth Priority Secured Floating Rate
Notes Due 2037 (the “Class C Notes”), (e) the U.S.$76,263,000 Class D Fifth
Priority Secured Floating Rate Notes Due 2037 (the “Class D Notes” and, together
with the Class A Notes, the Class A-S Notes, the Class B Notes and the Class C
Notes, the “Offered Notes”) and the Issuer intends to issue the U.S.$48,758,000
Class E Sixth Priority Floating Rate Notes Due 2037 (the “Class E Notes”) and
the U.S.$28,755,000 Class F Seventh Priority Floating Rate Notes Due 2037 (the
“Class F Notes” and, together with the Class E Notes and the Notes, the “Notes”)
pursuant to an indenture, dated as of November 29, 2018 (the “Indenture”), by
and among the Issuer, the Co-Issuer, Seller, as advancing agent, Wilmington
Trust, National Association, as trustee (the “Trustee”) and Wells Fargo Bank,
National Association, as note administrator (in such capacity, the “Note
Administrator”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to its Governing Documents, certain resolutions of its Board
of Directors and a preferred share paying agency agreement, the Issuer also
intends to issue the U.S.$127,521,818 aggregate notional amount preferred shares
(the “Preferred Shares” and, together with the Notes, the “Securities”); and

WHEREAS, the Issuer intends to pledge the Mortgage Assets purchased hereunder by
the Issuer to the Trustee as security for the Offered Notes.

NOW, THEREFORE, the parties hereto agree as follows:

1. Defined Terms.

Capitalized terms used and not otherwise defined herein shall have the same
meanings ascribed to such terms in the Indenture.

“Asset Documents”: The loan agreement, note, mortgage, intercreditor agreement,
participation agreement, co-lender agreement or other agreement pursuant to
which a Mortgage Asset or Mortgage Loan has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Mortgage Asset or Mortgage Loan or of which holders of such Mortgage
Asset or Mortgage Loan are the beneficiaries.

“Assignment of Leases, Rents and Profits”: With respect to any Mortgage, an
assignment of leases, rents and profits thereunder, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the Mortgaged Property is located to reflect the assignment
of leases to the Mortgagee.

“Assignment of Mortgage”: With respect to any Mortgage, an assignment of the
Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to the Mortgagee.

“Borrower”: With respect to any Mortgage Loan, the related borrower or other
obligor thereunder.

“Companion Participation Holder”: The holder of any Companion Participation.

“Cut-off Date”: With respect to (i) each Closing Date Mortgage Asset other than
the Closing Date Mortgage Asset identified on Exhibit A as “677 Ala Moana,”
October 31, 2018, (ii) the Closing Date Mortgage Asset identified on Exhibit A
as “677 Ala Moana,” the monthly payment date in November 2018 and, (iii) each
Reinvestment Mortgage Asset and Exchange Mortgage Asset, the date specified as
such in the related Subsequent Transfer Instrument.

“Document Defect”: Any document or documents constituting a part of a Mortgage
Asset File that has not been properly executed, has not been delivered within
the time periods provided for herein, has not been properly executed, is
missing, does not appear to be regular on its face or contains information that
does not conform in any material respect with the corresponding information set
forth in the Mortgage Asset Schedule attached hereto as Exhibit A or as set
forth on an exhibit to a Subsequent Transfer Instrument.

 

2



--------------------------------------------------------------------------------

“Exception Schedule”: The schedule identifying any exceptions to the
representations and warranties made with respect to the Mortgage Assets to be
conveyed hereunder, which is attached hereto as Schedule 1(a) to Exhibit B or as
attached to any Subsequent Transfer Instrument.

“Future Funding Amount”: As defined in the Indenture.

“Material Breach”: As defined in Section 4(e).

“Material Document Defect”: A Document Defect that materially and adversely
affects the value of a Mortgage Asset, the interest of the Noteholders or the
ownership interests of the Issuer or any assignee thereof in such Mortgage
Asset.

“Mortgage”: With respect to each Mortgage Loan, the mortgage, deed of trust,
deed to secure debt or similar instrument that secures the Mortgage Note and
creates a lien on the fee or leasehold interest in the related Mortgaged
Property.

“Mortgage Asset File”: As defined in the Indenture.

“Mortgage Loan”: A commercial or multifamily real estate mortgage loan secured
by a first-lien mortgage or deed-of-trust on commercial and/or multifamily
properties.

“Mortgage Note or Note”: With respect to each Mortgage Loan, the promissory note
evidencing the indebtedness of the related Borrower, together with any rider,
addendum or amendment thereto, or any renewal, substitution or replacement of
such note.

“Mortgage Rate”: The stated rate of interest on a Mortgage Loan.

“Mortgaged Property”: With respect to any Mortgage Loan, the property or
properties directly securing such Mortgage Loan.

“Mortgagee”: With respect to each Mortgage Asset, the party secured by the
related Mortgage.

“Non-CLO Custody Mortgage Asset”: The Mortgage Assets identified on Exhibit A as
“Westin Charlotte,” “The Curtis,” “Aertson,” “Cliffside Park,” “The Star,” “Del
Amo Crossing,” “180 Livingston,” “Park Central 789,” “Jersey City Portfolio,”
“Coppermine Commons,” “Brookview Village,” “Solage Calistoga,” “1825 Park,”
“Presidential Tower,” “High Street” and “Sirata Beach Resort.”

“Pari Passu Participation”: A fully funded pari passu participation interest in
a Participated Mortgage Loan.

“Participated Mortgage Loan”: Any Mortgage Loan, in which a Pari Passu
Participation represents an interest.

 

3



--------------------------------------------------------------------------------

“Participation”: Any Pari Passu Participation and/or the related Companion
Participation, as applicable and as the context may require.

“Participation Agent”: With respect to each Participated Mortgage Loan that is a
Non-CLO Custody Mortgage Asset, the party designated as such under the related
Participation Agreement.

“Participation Agreement”: With respect to each Participated Mortgage Loan, the
participation agreement that governs the rights and obligations of the holders
of the related Pari Passu Participation and the related Companion Participation.

“Participation Custodial Agreement”: With respect to any Participated Mortgage
Loan that is a Non-CLO Custody Mortgage Asset, that certain Custodial Agreement
entered into in accordance with the related Participation Agreement and pursuant
to which the Participation Custodian holds the loan file with respect to such
Participated Mortgage Loan.

“Participation Custodian”: With respect to any Participated Mortgage Loan that
is a Non-CLO Custody Mortgage Asset, the document custodian or similar party
under the related Participation Custodial Agreement.

“Repurchase Price”: The sum of the following (in each case, without duplication)
as of the date of such repurchase: (i) the then-Stated Principal Balance of such
Mortgage Asset, plus (ii) accrued and unpaid interest on such Mortgage Asset,
plus (iii) any unreimbursed advances made under the Indenture or the Servicing
Agreement, plus (iv) accrued and unpaid interest on advances made under the
Indenture or the Servicing Agreement on the Mortgage Asset, plus (v) any
reasonable costs and expenses (including, but not limited to, the cost of any
enforcement action incurred by the Issuer or the Trustee in connection with any
such repurchase).

“Retained Interest”: Any origination fees paid on the Mortgage Assets and any
interest in respect of any Mortgage Asset that accrued prior to the Closing Date
and has not been paid to Seller.

“Servicing File”: The file maintained by the servicer with respect to each
Mortgage Asset.

“Stated Principal Balance”: With respect to each Mortgage Asset, the principal
balance as of the Cut-off Date as reduced (to not less than zero) on each
Payment Date by (i) all payments or other collections of principal of such
Mortgage Asset received or deemed received thereon during the related Collection
Period and (ii) any principal forgiven by the Special Servicer and other
principal losses realized in respect of such Mortgage Asset during the related
Collection Period.

“Subsequent Seller Transfer Date”: As defined in Section 2(b).

“Subsequent Transfer Instrument”: As defined in Section 2(b).

 

4



--------------------------------------------------------------------------------

2. Purchase and Sale of the Mortgage Assets.

(a) Set forth on Exhibit A hereto is a list of the Closing Date Mortgage Assets
sold to the Issuer on the Closing Date and certain other information with
respect to each of the Closing Date Mortgage Assets. The Seller agrees to sell
to the Issuer, and the Issuer agrees to purchase from the Seller, all of the
Closing Date Mortgage Assets at an aggregate purchase price of
U.S.$1,000,167,818 (the “Purchase Price”). Immediately prior to such sale, the
Seller hereby conveys and assigns all right, title and interest it may have in
such Closing Date Mortgage Assets to the Issuer. The sale and transfer of the
Closing Date Mortgage Assets to the Issuer is inclusive of all rights and
obligations from the Closing Date forward, with respect to such Closing Date
Mortgage Assets, provided, that the sale and transfer of Closing Date Mortgage
Assets that are Pari Passu Participations are made subject to the rights and
obligations of the Companion Participation Holder under the related
Participation Agreement, and provided, however, it expressly excludes any
conveyance of any Retained Interest which shall remain the property of the
Seller and shall not be conveyed to the Issuer. The Issuer shall cause any
Retained Interest to be paid to the Seller (or the Seller’s designee) promptly
upon receipt in accordance with the terms and conditions hereof, the Servicing
Agreement and the Indenture. For the avoidance of doubt, the Seller is not
transferring any obligation to fund any Future Funding Amounts under the
Participated Mortgage Loans, all of which will remain the obligation of the
party specified under the related Participation Agreement. Delivery or transfer
of the Closing Date Mortgage Assets shall be made on November 29, 2018 (the
“Closing Date”), at the time and in the manner agreed upon by the parties. Upon
receipt of evidence of the delivery or transfer of the Closing Date Mortgage
Assets to the Issuer or its designee, the Issuer shall pay or cause to be paid
to the Seller the Purchase Price in the manner agreed upon by the Seller and the
Issuer.

(b) From time to time, during the period commencing on the Closing Date and
ending on the last day of the Reinvestment Period (or, in the case of
Reinvestment Mortgage Assets for which the Collateral Manager has entered into
binding commitments to purchase during the Reinvestment Period, ending 60 days
after the Reinvestment Period), the Seller may present Reinvestment Mortgage
Assets to the Issuer for purchase hereunder, and at any time, the Issuer may
acquire an Exchange Mortgage Asset in exchange for a Defaulted Mortgage Asset or
a Credit Risk Mortgage Asset. If the Eligibility Criteria, the Acquisition and
Disposition Criteria and other conditions set forth in the Indenture and the
conditions set forth in Section 3 below are satisfied with respect to such
Mortgage Assets, the Issuer may purchase and the Seller shall sell and assign,
without recourse, except as expressly provided in this Agreement, to the Issuer,
but subject to the other terms and provisions of this Agreement, all of the
right, title and interest of the Seller in and to (i) such Mortgage Assets as
identified on the schedule attached to the related subsequent transfer
instrument (a “Subsequent Transfer Instrument”), which Subsequent Transfer
Instrument shall be in the form of Exhibit C hereto and delivered by the Seller
on the date of such sale (each, a “Subsequent Seller Transfer Date”), and
(ii) all amounts received or receivable on such Mortgage Assets, whether now
existing or hereafter acquired, after the related Subsequent Seller Transfer
Date (other than amounts due prior to the related Subsequent Seller Transfer
Date). Such sale and assignment of Mortgage Assets to the Issuer is inclusive of
all rights and obligations from the Subsequent Seller Transfer Date forward,
with respect to such Mortgage Assets, provided, however, it expressly excludes
any conveyance of any Retained Interest which shall remain the property of the
Seller and shall not be conveyed to the Issuer hereunder. The purchase price
with respect to each such Mortgage Asset shall be determined by the Collateral
Manager or the Advisory Committee, as applicable, as set forth in the related
Subsequent Transfer Instrument.

 

5



--------------------------------------------------------------------------------

The sale to the Issuer of Mortgage Assets identified on the schedule attached to
the related Subsequent Transfer Instrument shall be absolute and is intended by
the Seller and the Issuer to constitute and to be treated as an absolute sale of
such Mortgage Assets by the Seller to the Issuer, conveying good title free and
clear of any liens, claims, encumbrances or rights of others from the Seller to
the Issuer and such Mortgage Assets shall not be part of the Seller’s estate in
the event of the insolvency or bankruptcy of the Seller. Each schedule attached
to a Subsequent Transfer Instrument pursuant to a sale of one or more of the
Mortgage Assets is hereby incorporated and made a part of this Agreement.

(c) Within 45 days after the Closing Date, each UCC financing statement in favor
of the Issuer or the Participation Agent that is required to be filed in
accordance with the definition of “Mortgage Asset File” in the Indenture or
“Participated Loan File” in the Participation Custodial Agreement, as
applicable, shall be submitted for filing. In the event that any such UCC
financing statement is lost or returned unrecorded or unfiled, as the case may
be, because of a defect therein, the Seller shall promptly prepare or cause the
preparation of a substitute therefor or cure or cause the curing of such defect,
as the case may be, and shall thereafter deliver the substitute or corrected
document for recording or filing, as appropriate, at the Seller’s expense. In
the event that the Seller receives the original filed copy, the Seller shall, or
shall cause a third party vendor or any other party under its control to,
promptly upon receipt of the original recorded or filed copy (and in no event
later than 5 Business Days following such receipt) deliver such original to the
Custodian, with evidence of filing thereon.

3. Conditions.

The obligations of the parties under this Agreement are subject to satisfaction
of the following conditions:

(a) the representations and warranties contained herein shall be accurate and
complete (i) as of the Closing Date, except as set forth in the Exception
Schedule, with respect to the Closing Date Mortgage Assets and (ii) as of each
Subsequent Seller Transfer Date, except as set forth in the Subsequent Transfer
Instrument, with respect to any Reinvestment Mortgage Assets or Exchange
Mortgage Assets acquired hereunder on such Subsequent Seller Transfer Date;

(b) on the Closing Date and on each Subsequent Seller Transfer Date, as
applicable, counsel for the Issuer shall have been furnished with all such
documents, certificates and opinions as such counsel may reasonably request in
order to evidence the accuracy and completeness of any of the representations,
warranties or statements of the Seller Parties, the performance of any of the
Mortgage Assets of the Seller hereunder or the fulfillment of any of the
conditions herein contained;

(c) with respect to the Closing Date Mortgage Assets, the issuance of the
Securities and receipt by the Issuer of full payment therefor; and

 

6



--------------------------------------------------------------------------------

(d) (i) with respect to the Reinvestment Mortgage Assets sold on a Subsequent
Seller Transfer Date, such Mortgage Assets shall, collectively and individually
(as applicable, after giving effect to the sale and assignment of such Mortgage
Assets to the Issuer) be acquired in accordance with the terms of Section 12.2
of the Indenture and the purchase price therefor shall be paid to the Seller,
and (ii) with respect to the Exchange Mortgage Assets sold on a Subsequent
Seller Transfer Date, such Mortgage Assets shall, collectively and individually
(as applicable, after giving effect to the sale and assignment of such Mortgage
Assets to the Issuer) be acquired in accordance with the terms of
Section 12.1(d) of the Indenture.

4. Covenants, Representations and Warranties.

(a) Each party to this Agreement hereby represents and warrants to the other
party that (i) it is duly organized or incorporated, as the case may be, and
validly existing as an entity under the laws of the jurisdiction in which it is
incorporated, chartered or organized, (ii) it has the requisite power and
authority to enter into and perform this Agreement, and (iii) this Agreement has
been duly authorized by all necessary action, has been duly executed by one or
more duly authorized officers and is the valid and binding agreement of such
party enforceable against such party in accordance with its terms.

(b) The Seller further represents and warrants to the Issuer (i) with respect to
the Closing Date Mortgage Assets, as of the Closing Date, and (ii) with respect
to any Reinvestment Mortgage Assets and Exchange Mortgage Assets, as of the
respective Subsequent Seller Transfer Date, that:

(i) immediately prior to the sale of the Mortgage Assets to the Issuer, the
Seller shall own the Mortgage Assets, shall have good and marketable title
thereto, free and clear of any pledge, lien, security interest, charge, claim,
equity, or encumbrance of any kind, and upon the delivery or transfer of the
Mortgage Assets to the Issuer as contemplated herein, the Issuer shall receive
good and marketable title to the Mortgage Assets, free and clear of any pledge,
lien, security interest, charge, claim, equity or encumbrance of any kind;

(ii) the Seller acquired its ownership in the Mortgage Assets in good faith
without notice of any adverse claim, and upon the delivery or transfer of the
Mortgage Assets to the Issuer as contemplated herein, the Issuer shall acquire
ownership in the Mortgage Assets in good faith without notice of any adverse
claim;

(iii) the Seller has not assigned, pledged or otherwise encumbered any interest
in the Mortgage Assets (or, if any such interest has been assigned, pledged or
otherwise encumbered, it has been released);

(iv) none of the execution, delivery or performance by the Seller of this
Agreement shall (x) conflict with, result in any breach of or constitute a
default (or an event which, with the giving of notice or passage of time, or
both, would constitute a default) under, any term or provision of the
organizational documents of the Seller, or any material indenture, agreement,
order, decree or other material instrument to which the Seller is party or by
which the Seller is bound which materially adversely affects the Seller’s
ability to perform its obligations hereunder or (y) violate any provision of any
law, rule or regulation applicable to the Seller of any regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or its properties which has a material adverse effect;

 

7



--------------------------------------------------------------------------------

(v) no consent, license, approval or authorization from, or registration or
qualification with, any governmental body, agency or authority, nor any consent,
approval, waiver or notification of any creditor or lessor is required in
connection with the execution, delivery and performance by the Seller of this
Agreement the failure of which to obtain would have a material adverse effect
except such as have been obtained and are in full force and effect;

(vi) it has adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations. It is generally able to pay, and as of the date hereof is
paying, its debts as they come due. It has not become or is not presently,
financially insolvent nor will it be made insolvent by virtue of its execution
of or performance under any of the provisions of this Agreement within the
meaning of the bankruptcy laws or the insolvency laws of any jurisdiction. It
has not entered into this Agreement or the transactions effectuated hereby in
contemplation of insolvency or with intent to hinder, delay or defraud any
creditor;

(vii) no proceedings are pending or, to its knowledge, threatened against it
before any federal, state or other governmental agency, authority,
administrative or regulatory body, arbitrator, court or other tribunal, foreign
or domestic, which, singularly or in the aggregate, could materially and
adversely affect the ability of the Seller to perform any of its obligations
under this Agreement; and

(viii) the consideration received by it upon the sale of the Mortgage Assets
owned by it constitutes fair consideration and reasonably equivalent value for
such Mortgage Assets.

(c) The Seller further represents and warrants to the Issuer (i) with respect to
the Closing Date Mortgage Assets, as of the Closing Date, and (ii) with respect
to any Reinvestment Mortgage Assets and Exchange Mortgage Assets, as of the
respective Subsequent Seller Transfer Date, that:

(i) the Asset Documents with respect to each Mortgage Asset do not prohibit the
Issuer from granting a security interest in and assigning and pledging such
Mortgage Asset to the Trustee;

(ii) none of the Mortgage Assets will cause the Issuer to have payments subject
to foreign or United States withholding tax;

(iii) (A) with respect to each Closing Date Mortgage Asset, except as set forth
in the Exception Schedule and (B) with respect to each Reinvestment Mortgage
Asset and Exchange Mortgage Asset, except as set forth in the applicable
Subsequent Transfer Instrument, the representations and warranties set forth in
Exhibit B are true and correct in all material respects;

 

8



--------------------------------------------------------------------------------

(iv) the Seller has delivered to the Issuer or its designee the documents
required to be delivered with respect to each Mortgage Asset set forth in the
definition of “Mortgage Asset File” in the Indenture; and

(v) if applicable, the Participation Custodian has received, or will receive, in
accordance with the timing required under the Participation Custodial Agreement,
the documents required to be delivered with respect to each Participated
Mortgage Loan set forth in the definition of “Participated Loan File” in the
Participation Custodial Agreement.

(d) For purposes of the representations and warranties set forth in Exhibit B,
the phrases “to the knowledge of the Seller” or “to the Seller’s knowledge”
shall mean, except where otherwise expressly set forth in a particular
representation and warranty, the actual state of knowledge of the Seller or any
servicer acting on its behalf regarding the matters referred to, in each case:
(i) at the time of the Seller’s origination or acquisition of the particular
Mortgage Asset, after the Seller having conducted such inquiry and due diligence
into such matters as would be customarily performed by a prudent institutional
commercial or multifamily, as applicable, mortgage lender; and (ii) subsequent
to such origination, the Seller having utilized monitoring practices that would
be utilized by a prudent commercial or multifamily, as applicable, mortgage
lender and having made prudent inquiry as to the knowledge of the servicer
servicing such Mortgage Asset on its behalf. Also, for purposes of such
representations and warranties, the phrases “to the actual knowledge of the
Seller” or “to the Seller’s actual knowledge” shall mean, except where otherwise
expressly set forth below, the actual state of knowledge of the Seller or any
servicer acting on its behalf without any express or implied obligation to make
inquiry. All information contained in documents which are part of or required to
be part of a Mortgage Asset File shall be deemed to be within the knowledge and
the actual knowledge of the Seller. Wherever there is a reference to receipt by,
or possession of, the Seller of any information or documents, or to any action
taken by the Seller or not taken by the Seller, such reference shall include the
receipt or possession of such information or documents by, or the taking of such
action or the failure to take such action by, the Seller or any servicer acting
on its behalf.

(e) The Seller shall, not later than ninety (90) days from discovery by the
Seller or receipt of written notice from any party to the Indenture of (i) its
breach of a representation or a warranty pursuant to this Agreement that
materially and adversely affects the ownership interests of the Issuer (or the
Trustee as its assignee) in a Mortgage Asset or the value of a Mortgage Asset or
the interests of the Noteholders therein (a “Material Breach”), or (ii) any
Material Document Defect relating to any Mortgage Asset, (1) cure such Material
Breach or Material Document Defect, provided, that, if such Material Breach or
Material Document Defect cannot be cured within such 90-day period (any such
90-day period, the “Initial Resolution Period”), the Seller shall repurchase the
affected Mortgage Asset not later than the end of such Initial Resolution Period
at the Repurchase Price; provided, however, that if the Seller certifies to the
Issuer and the Trustee in writing that (x) any such Material Breach or Material
Document Defect, as the case may be, is capable of being cured in all material
respects but not within the Initial Resolution Period and (y) the Seller has
commenced and is diligently proceeding with the cure of such Material Breach or
Material Document Defect, as the case may be, then the Seller shall have an
additional 90-day period to complete such cure or, failing such, to repurchase
the affected Mortgage Asset (or the related Mortgaged Property); provided,
further, that, if any such Material Document Defect is still not cured in all
material respects after the Initial Resolution Period and any such additional

 

9



--------------------------------------------------------------------------------

90-day period solely due to the failure of the Seller to have received the
recorded or filed document, then the Seller shall be entitled to continue to
defer its cure and repurchase obligations in respect of such Material Document
Defect so long as the Seller certifies to the Trustee every 30 days thereafter
that such Material Document Defect is still in effect solely because of its
failure to have received the recorded or filed document and that the Seller is
diligently pursuing the cure of such Material Document Defect (specifying the
actions being taken); and provided, further, notwithstanding anything to the
contrary, the Seller shall not be entitled to continue to defer its cure and
repurchase obligations in respect of any Material Document Defect for more than
18 months after beginning of the Initial Resolution Period with respect to such
Material Document Defect, or (2) subject to the consent of a Majority of the
Holders of each Class of Notes (excluding any Note held by the Seller or any of
its affiliates), the Seller shall make a cash payment to the Issuer in an amount
that the Collateral Manager on behalf of the Issuer determines is sufficient to
compensate the Issuer for such breach of representation or warranty or defect
(such payment, a “Loss Value Payment”), which Loss Value Payment will be deemed
to cure such Material Breach or Material Document Defect. Such repurchase, cure
or Loss Value Payment obligation by the Seller and Holdco’s guarantee of such
obligations pursuant to Section 13 shall be the Issuer’s sole remedy for any
Material Breach or Material Document Defect pursuant to this Agreement with
respect to any Mortgage Asset sold to the Issuer by the Seller.

(f) The Seller hereby acknowledges and consents to the collateral assignment by
the Issuer of this Agreement and all right, title and interest thereto to the
Trustee, for the benefit of the Secured Parties, as required in
Sections 15.1(f)(i) and (ii) of the Indenture.

(g) The Seller hereby covenants and agrees that it shall perform any provisions
of the Indenture made expressly applicable to the Seller by the Indenture, as
required by Section 15.1(f)(i) of the Indenture.

(h) The Seller hereby covenants and agrees that all of the representations,
covenants and agreements made by or otherwise entered into by it in this
Agreement shall also be for the benefit of the Secured Parties, as required by
Section 15.1(f)(ii) of the Indenture and agrees that enforcement of any rights
hereunder by the Trustee, the Note Administrator, the Servicer, or the Special
Servicer, as the case may be, shall have the same force and effect as if the
right or remedy had been enforced or executed by the Issuer but that such rights
and remedies shall not be any greater than the rights and remedies of the Issuer
under Section 4(e) above.

(i) On or prior to the Closing Date or each Subsequent Seller Transfer Date, as
applicable, the Seller shall deliver the Asset Documents to the Issuer or, at
the direction of the Issuer, to the Custodian, with respect to each Mortgage
Asset sold to the Issuer hereunder. The Seller hereby covenants and agrees, as
required by Section 15.1(f)(iii) of the Indenture, that it shall deliver to the
Trustee duplicate original copies of all notices, statements, communications and
instruments delivered or required to be delivered to the Issuer by each party
pursuant to this Agreement.

(j) Each Seller Party hereby covenants and agrees, as required by
Section 15.1(f)(iv) of the Indenture, that it shall not enter into any agreement
amending, modifying or terminating this Agreement (other than in respect of an
amendment or modification to cure any inconsistency, ambiguity or manifest
error, in each case, so long as such amendment or modification does not affect
in any material respects the interests of any Secured Party), without notifying
the Rating Agencies through the 17g-5 Website as set forth in the Indenture.

 

10



--------------------------------------------------------------------------------

(k) Sub-REIT and the Issuer hereby covenant, that at all times (1) Sub-REIT will
qualify as a REIT for federal income tax purposes and the Issuer will qualify as
a Qualified REIT Subsidiary or other disregarded entity of Sub-REIT for federal
income tax purposes, or (2) based on an Opinion of Counsel, the Issuer will be
treated as a Qualified REIT Subsidiary or other disregarded entity of a REIT
other than Sub-REIT, or (3) based on an Opinion of Counsel, the Issuer will be
treated as a foreign corporation that is not engaged in a trade or business
within the United States for U.S. federal income tax purposes (which Opinion may
be conditioned on compliance with certain restrictions on the investment or
other activities of the Issuer and/or the Servicer on behalf of the Issuer).

(l) Except for the agreed-upon procedures report obtained from the accounting
firm engaged to provide procedures involving a comparison of information in loan
files for the Mortgage Assets to information on a data tape relating to the
Mortgage Assets (the “Accountants’ Due Diligence Report”), the Seller Parties
have not obtained (and, through and including the Closing Date, will not obtain)
any “third party due diligence report” (as defined in Rule 15Ga-2 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) in connection
with the transactions contemplated herein and the Offering Memorandum and,
except for the accountants with respect to the Accountants’ Due Diligence
Report, the Seller Parties have not employed (and, through and including the
Closing Date, will not employ) any third party to engage in any activity that
constitutes “due diligence services” within the meaning of Rule 17g-10 under the
Exchange Act in connection with the transactions contemplated herein and in the
Offering Memorandum. The Placement Agents are third-party beneficiaries of the
provisions set forth in this Section 4(l).

(m) The Issuer (A) prepared or caused to be prepared one or more reports on Form
ABS-15G (each, a “Form 15G”) containing the findings and conclusions of the
Accountants’ Due Diligence Report and meeting all other requirements of that
Form 15G, Rule 15Ga-2 under the Exchange Act, any other rules and regulations of
the Securities and Exchange Commission and the Exchange Act; (B) provided a copy
of the final draft of the Form 15G to the Placement Agents at least six business
days before the first sale of any Offered Notes; and (C) furnished each such
Form 15G to the Securities and Exchange Commission on EDGAR at least five
business days before the first sale of any Offered Notes as required by Rule
15Ga-2 under the Exchange Act.

5. Sale.

It is the intention of the parties hereto that each transfer and assignment
contemplated by this Agreement shall constitute a sale of the Mortgage Assets
from the Seller to the Issuer and the beneficial interest in and title to the
Mortgage Assets shall not be part of the Seller’s estate in the event of the
filing of a bankruptcy petition by or against the Seller under any bankruptcy
law. In the event that, notwithstanding the intent of the parties hereto, the
transfer and assignment contemplated hereby is held not to be a sale (for
non-tax purposes), this Agreement shall constitute a security agreement under
applicable law, and, in such event, the Seller shall be deemed to have granted,
and the Seller hereby grants, to the Issuer a security interest in the Mortgage
Assets for the benefit of the Secured Parties and its assignees as security for
the Seller’s obligations hereunder and the Seller consents to the pledge of the
Mortgage Assets to the Trustee.

 

11



--------------------------------------------------------------------------------

6. Non-Petition.

Each Seller Party agrees not to institute against, or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy or similar laws in any jurisdiction until at
least one year and one day or, if longer, the applicable preference period then
in effect after the payment in full of all Notes issued under the Indenture.
This Section 6 shall survive the termination of this Agreement for any reason
whatsoever.

7. Amendments.

This Agreement may not be modified, amended, altered or supplemented, except
upon the execution and delivery of a written agreement by the parties hereto and
satisfaction of the Rating Agency Condition.

8. Communications.

Except as may be otherwise agreed between the parties, all communications
hereunder shall be made in writing to the relevant party by personal delivery or
by courier or first-class registered mail, or the closest local equivalent
thereto, or by facsimile transmission confirmed by personal delivery or by
courier or first-class registered mail as follows:

 

To the Seller:

   TRTX CLO Loan Seller 2, LLC    888 Seventh Avenue, 35th Floor    New York,
New York 10106    Attention: Deborah Ginsberg    Email: dginsberg@tpg.com   
with a copy to:    TRTX CLO Loan Seller 2, LLC    888 Seventh Avenue, 35th Floor
   New York, New York 10106    Attention: Jason Ruckman    Email:
jruckman@tpg.com

To the Issuer:

   TRTX 2018-FL2 Issuer, Ltd.    888 Seventh Avenue, 35th Floor    New York, New
York 10106    Attention: Deborah Ginsberg    Email: dginsberg@tpg.com    with a
copy to:

 

12



--------------------------------------------------------------------------------

   TRTX 2018-FL2 Issuer, Ltd.    888 Seventh Avenue, 35th Floor    New York, New
York 10106    Attention: Jason Ruckman    Email: jruckman@tpg.com

To Holdco:

   TPG RE Finance Trust Holdco, LLC    888 Seventh Avenue, 35th Floor    New
York, New York 10106    Attention: Deborah Ginsberg    Email: dginsberg@tpg.com
   with a copy to:    TPG RE Finance Trust Holdco, LLC    888 Seventh Avenue,
35th Floor    New York, New York 10106    Attention: Jason Ruckman    Email:
jruckman@tpg.com

or to such other address, telephone number or facsimile number as either party
may notify to the other in accordance with the terms hereof from time to time.
Any communications hereunder shall be effective upon receipt.

9. Governing Law and Consent to Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS
THEREOF (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

(b) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of the United States District Court for the Southern District of
New York and any court in the State of New York located in the City and County
of New York, and any appellate court hearing appeals from the Courts mentioned
above, in any action, suit or proceeding brought against it and to or in
connection with this Agreement or the transaction contemplated hereunder or for
recognition or enforcement of any judgment, and the parties hereto hereby
irrevocably and unconditionally agree that all claims in respect of any such
action or proceeding may be heard or determined in such New York State court or,
to the extent permitted by law, in such federal court. The parties hereto agree
that a final judgment in any such action, suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. To the extent permitted by applicable law, the
parties hereto hereby waive and agree not to assert by way of motion, as a
defense or otherwise in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such courts, that the suit,
action or proceeding is brought in any inconvenient forum, that the venue of the
suit, action or proceeding is improper or that the subject matter thereof may
not be litigated in or by such courts.

 

13



--------------------------------------------------------------------------------

(c) To the extent permitted by applicable law, the parties hereto shall not seek
and hereby waive the right to any review of the judgment of any such court by
any court of any other nation or jurisdiction which may be called upon to grant
an enforcement of such judgment.

(d) The Issuer irrevocably appoints Corporation Service Company, as its agent
for service of process in New York in respect of any such suit, action or
proceeding. The Issuer agrees that service of such process upon such agent shall
constitute personal service of such process upon it.

(e) Each Seller Party irrevocably consents to the service of any and all process
in any action or proceeding by the mailing by certified mail, return receipt
requested, or delivery requiring proof of delivery of copies of such process to
it at the address set forth in Section 8 hereof.

10. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Agreement in Portable Document Format (PDF) or by facsimile transmission shall
be as effective as delivery of a manually executed original counterpart to this
Agreement.

11. Limited Recourse Agreement.

All obligations of the Issuer arising hereunder or in connection herewith are
limited in recourse to the Collateral and to the extent the proceeds of the
Collateral, when applied in accordance with the Priority of Payments, are
insufficient to meet the obligations of the Issuer hereunder in full, the Issuer
shall have no further liability in respect of any such outstanding obligations
and any obligations of, and claims against, the Issuer, arising hereunder or in
connection herewith, shall be extinguished and shall not thereafter revive. The
obligations of the Issuer hereunder or in connection herewith will be solely the
corporate obligations of the Issuer and the Seller Parties will not have
recourse to any of the directors, officers, employees, shareholders or
affiliates of the Issuer with respect to any claims, losses, damages,
liabilities, indemnities or other obligations in connection with any
transactions contemplated hereby or in connection herewith. This Section 11
shall survive the termination of this Agreement for any reason whatsoever.

12. Assignment and Assumption.

With respect to the Mortgage Assets that are subject to a Participation
Agreement, the parties hereto intend that the provisions of this Section 12
serve as an assignment and assumption agreement between the Seller, as the
assignor, and the Issuer, as the assignee. Accordingly, the Seller hereby (and
in accordance with and subject to all other applicable provisions of this
Agreement) assigns, grants, sells, transfers, delivers, sets over, and conveys
to the Issuer all right, title and interest of the Seller in, to and arising out
of the related Participation Agreement and the Issuer hereby accepts (subject to
applicable provisions of this Agreement) the foregoing assignment and assumes
all of the rights and obligations of the Seller with respect to related
Participation Agreement from and after the Closing Date. In addition, the Issuer
acknowledges that each of such Mortgage Assets will be serviced by, and agrees
to be bound by, the terms of the applicable Servicing Agreement (as defined in
the related Participation Agreement).

 

14



--------------------------------------------------------------------------------

13. Guarantee by Holdco.

(a) Holdco hereby unconditionally and irrevocably guarantees to the Issuer the
due and punctual payment of all sums due by, and the performance of all
obligations of, the Seller under Section 4(e) of this Agreement, as and when the
same shall become due and payable (after giving effect to any applicable grace
period) according to the terms hereof. In the case of the failure of the Seller
to make any such payment or perform such obligation as and when due, Holdco
hereby agrees to make such payment or cause such payment or perform such
obligation to be made or such obligation to be performed, promptly upon written
demand by the Issuer to Holdco, but any delay in providing such notice shall not
under any circumstances reduce the liability of Holdco or operate as a waiver of
Issuer’s right to demand payment or performance.

(b) This guarantee shall be a guaranty of payment and performance, and the
obligations of Holdco under this guarantee shall be continuing, absolute and
unconditional. Holdco waives any and all defenses it may have arising out of:
(a) the validity or enforceability of this Agreement; (b) the absence of any
action to enforce the same; (c) the rendering of any judgment against the Seller
or any action to enforce the same; (d) any waiver or consent by the Issuer or
any amendment or other modification to this Agreement; (e) any defense to
payment hereunder based upon suretyship defenses; (f) the bankruptcy or
insolvency of the Seller, (g) any defense based on (1) the entity status of the
Seller, (2) the power and authority of the Seller to enter into this Agreement
and to perform its obligations hereunder or (3) the legality, validity and
enforceability of Seller’s obligation under this Agreement, or (h) any other
defense, circumstances or limitation of any nature whatsoever that would
constitute a legal or equitable discharge of a guarantor or other third party
obligor. This guarantee shall continue to remain in full force and effect in
accordance with its terms notwithstanding the renewal, extension, modification,
or waiver, in whole or in part, of any of Seller’s obligations under this
Agreement or the Indenture that are subject to this guarantee.

(c) Holdco waives (a) diligence, presentment, demand for payment, protest and
notice of nonpayment or dishonor and all other notices and demands relating to
this Agreement and (b) any requirement that the Issuer proceed first against the
Seller under this Agreement or otherwise exhaust any right, power or remedy
under this Agreement before proceeding hereunder.

[SIGNATURE PAGES FOLLOW]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Mortgage
Asset Purchase Agreement as of the day and year first above written.

 

TRTX CLO LOAN SELLER 2, LLC By:  

/s/ Matthew Coleman

  Name: Matthew Coleman   Title: Vice President TRTX 2018-FL2 ISSUER, LTD. By:  

/s/ Matthew Coleman

  Name: Matthew Coleman   Title: Vice President TPG RE FINANCE TRUST HOLDCO, LLC
By:  

/s/ Matthew Coleman

  Name: Matthew Coleman   Title: Vice President

 

Agreed and Acknowledged, solely as to Section 4(k), by: TPG RE FINANCE TRUST CLO
SUB-REIT By:  

/s/ Matthew Coleman

  Name: Matthew Coleman   Title: Vice President

 

TRTX 2018-FL2 – Mortgage Asset Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF CLOSING DATE MORTGAGE ASSETS

 

Mortgage Asset

  

Mortgage Asset Type

The Curtis    Participation Aertson    Participation Jersey City Portfolio 2   
Participation Lenox Park Portfolio    Participation Shops at Buckhead   
Participation Westin Charlotte    Participation Cliffside Park    Participation
Sirata Beach Resort    Participation 180 Livingston    Participation 1001
McKinney    Participation Ace Hotel    Whole Loan Paragon Oil    Participation
High Street    Participation The Star    Participation 677 Ala Moana   
Participation Jersey City Portfolio    Participation Woodland Hills Village   
Participation Del Amo Crossing    Participation 24 Jones    Whole Loan Park
Central 789    Participation Solage Calistoga    Participation Coppermine
Commons    Participation Presidential Tower    Participation Brookview Village
   Participation 1825 Park    Participation

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

MORTGAGE ASSET REPRESENTATIONS AND WARRANTIES

 

(1)

Whole Loan; Ownership of Mortgage Loans. Each Mortgage Loan is a whole loan and
not a participation interest in a Mortgage Loan. Each Participation is a fully
funded pari passu participation interest (with no existing more-senior
participation interest) in a Mortgage Loan. At the time of the sale, transfer
and assignment to the Issuer, no Mortgage Note, Mortgage or Participation was
subject to any assignment (other than assignments to the Seller), participation
(other than with respect to a Participation) or pledge, and the Seller had good
title to, and was the sole owner of, each Mortgage Loan free and clear of any
and all liens, charges, pledges, encumbrances, participations (other than with
respect to a Participation), any other ownership interests on, in or to such
Mortgage Loan other than any servicing rights appointment or similar agreement.
Seller has full right and authority to sell, assign and transfer each Mortgage
Loan, and the assignment to the Issuer constitutes a legal, valid and binding
assignment of such Mortgage Loan free and clear of any and all liens, pledges,
charges or security interests of any nature encumbering such Mortgage Loan.

 

(2)

Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases, Rents and Profits (if a separate instrument), guaranty and other
agreement executed by or on behalf of the related Borrower, guarantor or other
obligor in connection with such Mortgage Loan is the legal, valid and binding
obligation of the related Borrower, guarantor or other obligor (subject to any
non-recourse provisions contained in any of the foregoing agreements and any
applicable state anti-deficiency, one action, or market value limit deficiency
legislation), as applicable, and is enforceable in accordance with its terms,
except (i) as such enforcement may be limited by (a) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and (b) general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law) and (ii) that certain provisions in such Asset Documents
(including, without limitation, provisions requiring the payment of default
interest, late fees or prepayment/yield maintenance fees, charges and/or
premiums) are, or may be, further limited or rendered unenforceable by or under
applicable law, but (subject to the limitations set forth in clause (i) above)
such limitations or unenforceability will not render such Asset Documents
invalid as a whole or materially interfere with the mortgagee’s realization of
the principal benefits and/or security provided thereby (clauses (i) and
(ii) collectively, the “Standard Qualifications”).

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Borrower with respect to any of the related Mortgage Notes, Mortgages or other
Asset Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Mortgage Loan, that would deny the mortgagee the
principal benefits intended to be provided by the Mortgage Note, Mortgage or
other Asset Documents.

 

Exhibit B-1



--------------------------------------------------------------------------------

(3)

Mortgage Provisions. The Asset Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, non-judicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

(4)

Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage Asset File or as otherwise
provided in the related Asset Documents (a) the material terms of such Mortgage,
Mortgage Note, Mortgage Loan guaranty, Participation Agreement, if applicable,
and related Asset Documents have not been waived, impaired, modified, altered,
satisfied, canceled, subordinated or rescinded in any respect that could be
reasonably expected to have a material adverse effect on such Mortgage Loan;
(b) no related Mortgaged Property or any portion thereof has been released from
the lien of the related Mortgage in any manner which materially interferes with
the security intended to be provided by such Mortgage or the use or operation of
the remaining portion of such Mortgaged Property; and (c) neither the related
Borrower nor the related guarantor nor the related participating institution has
been released from its material obligations under the Mortgage Loan or
Participation, if applicable. With respect to each Mortgage Loan, except as
contained in a written document included in the Mortgage Asset File, there have
been no modifications, amendments or waivers, that could be reasonably expected
to have a material adverse effect on such Mortgage Loan consented to by Seller
on or after the Cut-off Date.

 

(5)

Lien; Valid Assignment. Subject to the Standard Qualifications, each Assignment
of Mortgage and assignment of Assignment of Leases, Rents and Profits to the
Issuer constitutes a legal, valid and binding assignment to the Issuer. Each
related Mortgage and Assignment of Leases, Rents and Profits is freely
assignable without the consent of the related Borrower. Each related Mortgage is
a legal, valid and enforceable first lien on the related Borrower’s fee or
leasehold interest in the Mortgaged Property in the principal amount of such
Mortgage Loan or allocated loan amount (subject only to Permitted Encumbrances
(as defined below) and the exceptions to paragraph (6) set forth in Schedule
1(a) to this Exhibit B (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything herein to the contrary, no representation is made as to
the perfection of any security interest in rents or other personal property to
the extent that possession or control of such items or actions other than the
filing of Uniform Commercial Code (“UCC”) financing statements is required in
order to effect such perfection.

 

Exhibit B-2



--------------------------------------------------------------------------------

(6)

Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments not yet due and payable; (b) covenants, conditions and
restrictions, rights of way, easements and other matters of public record;
(c) the exceptions (general and specific) and exclusions set forth in such Title
Policy or appearing of record; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; and (f) if the related Mortgage Loan is
cross-collateralized and cross-defaulted with another Mortgage Loan (each a
“Crossed Mortgage Loan”), the lien of the Mortgage for another Mortgage Loan
that is cross-collateralized and cross-defaulted with such Crossed Mortgage
Loan, provided that none of which items (a) through (f), individually or in the
aggregate, materially and adversely interferes with the value or current use of
the Mortgaged Property or the security intended to be provided by such Mortgage
or the Borrower’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by
clause (f) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)

Junior Liens. It being understood that B notes secured by the same Mortgage as a
Mortgage Loan are not subordinate mortgages or junior liens, except for any
Crossed Mortgage Loan, there are, as of origination, and to the Seller’s
knowledge, as of the Cut-off Date, no subordinate mortgages or junior liens
securing the payment of money encumbering the related Mortgaged Property (other
than Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmen’s liens (which are the subject of the representation
in paragraph (5) above), and equipment and other personal property financing).
The Seller has no knowledge of any mezzanine debt secured directly by interests
in the related Borrower, except as set forth in Schedule 1(b).

 

Exhibit B-3



--------------------------------------------------------------------------------

(8)

Assignment of Leases, Rents and Profits. There exists as part of the related
Mortgage Asset File an Assignment of Leases, Rents and Profits (either as a
separate instrument or incorporated into the related Mortgage). Subject to the
Permitted Encumbrances and the Title Exceptions, each related Assignment of
Leases, Rents and Profits creates a valid first-priority collateral assignment
of, or a valid first-priority lien or security interest in, rents and certain
rights under the related lease or leases, subject only to a license granted to
the related Borrower to exercise certain rights and to perform certain
obligations of the lessor under such lease or leases, including the right to
operate the related leased property, except as the enforcement thereof may be
limited by the Standard Qualifications. The related Mortgage or related
Assignment of Leases, Rents and Profits, subject to applicable law, provides
that, upon an event of default under the Mortgage Loan, a receiver is permitted
to be appointed for the collection of rents or for the related mortgagee to
enter into possession to collect the rents or for rents to be paid directly to
the mortgagee.

 

(9)

UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC financing statements in the appropriate public
filing and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Borrower and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Asset Documents or any other personal property
leases applicable to such personal property), to the extent perfection may be
effected pursuant to applicable law by recording or filing, as the case may be.
Subject to the Standard Qualifications, each related Mortgage (or equivalent
document) creates a valid and enforceable lien and security interest on the
items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 

(10)

Condition of Property. Seller or the originator of the Mortgage Loan inspected
or caused to be inspected each related Mortgaged Property within six months of
origination of the Mortgage Loan and within twelve months of the Cut-off Date.

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than twelve months
prior to the Cut-off Date. To the Seller’s knowledge, based solely upon due
diligence customarily performed in connection with the origination of comparable
mortgage loans, as of the Closing Date, each related Mortgaged Property was free
and clear of any material damage (other than (i) any damage or deficiency that
is estimated to cost less than $50,000 to repair, (ii) any deferred maintenance
for which escrows were established at origination and (iii) any damage fully
covered by insurance) that would affect materially and adversely the use or
value of such Mortgaged Property as security for the Mortgage Loan.

 

Exhibit B-4



--------------------------------------------------------------------------------

(11)

Taxes and Assessments. All real estate taxes, governmental assessments and other
similar outstanding governmental charges (including, without limitation, water
and sewage charges), or installments thereof, that could be a lien on the
related Mortgaged Property that would be of equal or superior priority to the
lien of the Mortgage and that prior to the Cut-off Date have become delinquent
in respect of each related Mortgaged Property have been paid, or an escrow of
funds has been established in an amount sufficient to cover such payments and
reasonably estimated interest and penalties, if any, thereon. For purposes of
this representation and warranty, real estate taxes and governmental assessments
and other outstanding governmental charges and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which interest and/or
penalties would first be payable thereon and (b) the date on which enforcement
action is entitled to be taken by the related taxing authority.

 

(12)

Condemnation. As of the date of origination and to the Seller’s knowledge as of
the Cut-off Date, there is no proceeding pending, and, to the Seller’s knowledge
as of the date of origination and as of the Cut-off Date, there is no proceeding
threatened, for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the value, use or operation of the
Mortgaged Property.

 

(13)

Actions Concerning Mortgage Loan. To the Seller’s knowledge, based on evaluation
of the Title Policy (as defined in paragraph 6), an engineering report or
property condition assessment as described in paragraph 10, applicable local law
compliance materials as described in paragraph 24, reasonable and customary
bankruptcy, civil records, UCC-1, and judgment searches of the Borrowers and
guarantors, and the ESA (as defined in paragraph 40), on and as of the date of
origination and as of the Cut-off Date, there was no pending or filed action,
suit or proceeding, involving any Borrower, guarantor, or Borrower’s interest in
the Mortgaged Property, an adverse outcome of which would reasonably be expected
to materially and adversely affect (a) such Borrower’s title to the Mortgaged
Property, (b) the validity or enforceability of the Mortgage, (c) such
Borrower’s ability to perform under the related Mortgage Loan, (d) such
guarantor’s ability to perform under the related guaranty, (e) the principal
benefit of the security intended to be provided by the Asset Documents or
(f) the current principal use of the Mortgaged Property.

 

(14)

Escrow Deposits. All escrow deposits and payments required to be escrowed with
lender pursuant to each Mortgage Loan are in the possession, or under the
control, of the Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with lender under the related Asset Documents are being conveyed by the Seller
to the Issuer or its servicer.

 

(15)

No Holdbacks. The Stated Principal Balance as of the Cut-off Date of the
Mortgage Asset attached as Exhibit A to this Agreement has been fully disbursed
as of the Cut-off Date and there is no requirement for future advances
thereunder except in those cases where the full amount of the Mortgage Loan has
been disbursed but a portion thereof is being held in escrow or reserve accounts
pending the satisfaction of certain conditions relating to leasing, repairs or
other matters with respect to the related Mortgaged Property, the Borrower or
other considerations determined by Seller to merit such holdback.

 

Exhibit B-5



--------------------------------------------------------------------------------

(16)

Insurance. Each related Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Asset Documents and having a
claims-paying or financial strength rating of any one of the following: (i) at
least “A-:VII” from A.M. Best Company, (ii) at least “A3” (or the equivalent)
from Moody’s or (iii) at least “A-” from Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC Business (“S&P”) (collectively the
“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the original Principal Balance of
the Mortgage Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Borrower and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Asset Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
Principal Balance of $50 million or more, 18 months).

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Borrower is required to maintain insurance in an amount that is at least equal
to the lesser of (1) the outstanding Principal Balance of the Mortgage Loan and
(2) the maximum amount of such insurance available under the National Flood
Insurance Program.

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Borrower is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

The Mortgaged Property is covered, and required to be covered pursuant to the
related Asset Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by the Seller for
loans originated for securitization, and in any event not less than $1 million
per occurrence and $2 million in the aggregate.

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing either the scenario expected limit (“SEL”) or the probable maximum
loss (“PML”) for the Mortgaged Property in the event of an earthquake. In such
instance, the SEL or PML, as applicable, was based on a 475-year return period,
an exposure period of 50 years and a 10%

 

Exhibit B-6



--------------------------------------------------------------------------------

probability of exceedance. If the resulting report concluded that the SEL or
PML, as applicable, would exceed 20% of the amount of the replacement costs of
the improvements, earthquake insurance on such Mortgaged Property was obtained
by an insurer rated at least “A:VII” by A.M. Best Company or “A3” (or the
equivalent) from Moody’s Investors Service, Inc. or “A-” by Standard & Poor’s
Ratings Services, in an amount not less than 100% of the SEL or PML, as
applicable.

The Asset Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan, the lender (or a
trustee appointed by it) having the right to hold and disburse such proceeds as
the repair or restoration progresses, or (b) to the reduction of the outstanding
Principal Balance of such Mortgage Loan together with any accrued interest
thereon.

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the lender under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Borrower to maintain all such insurance and, at such
Borrower’s failure to do so, authorizes the lender to maintain such insurance at
the Borrower’s cost and expense and to charge such Borrower for related
premiums. All such insurance policies (other than commercial liability policies)
require at least 10 days’ prior notice to the lender of termination or
cancellation arising because of nonpayment of a premium and at least 30 days
prior notice to the lender of termination or cancellation (or such lesser
period, not less than 10 days, as may be required by applicable law) arising for
any reason other than non-payment of a premium and no such notice has been
received by Seller.

 

(17)

Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is located on
or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Borrower to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created or the non-recourse carveout guarantor
under the Mortgage Loan has indemnified the mortgagee for any loss suffered in
connection therewith.

 

Exhibit B-7



--------------------------------------------------------------------------------

(18)

No Encroachments. To Seller’s knowledge based solely on surveys obtained in
connection with origination (which may have been a previously existing “as
built” survey) and the lender’s Title Policy (or, if such policy is not yet
issued, a pro forma title policy, a preliminary title policy with escrow
instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Loan are within the
boundaries of the related Mortgaged Property, except encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy. No improvements on adjoining parcels encroach onto the related Mortgaged
Property except for encroachments that do not materially and adversely affect
the value or current use of such Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy. No material improvements
encroach upon any easements except for encroachments the removal of which would
not materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements have been obtained under the
Title Policy.

 

(19)

No Contingent Interest or Equity Participation. No Mortgage Loan has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by Seller.

 

(20)

[Intentionally left blank.]

 

(21)

Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Mortgage Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

 

(22)

Authorized to do Business. To the extent required under applicable law, as of
the Cut-off Date and as of each date that Seller held the Mortgage Note, Seller
was authorized to transact and do business in the jurisdiction in which each
related Mortgaged Property is located, or the failure to be so authorized does
not materially and adversely affect the enforceability of such Mortgage Loan by
the Issuer.

 

(23)

Trustee under Deed of Trust. With respect to each Mortgage which is a deed of
trust, as of the date of origination and, to the Seller’s knowledge, as of the
Closing Date, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related mortgagee.

 

(24)

Local Law Compliance. To the Seller’s knowledge, based upon any of a letter from
any governmental authorities, a legal opinion, an architect’s letter, a zoning
consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial, multifamily and
manufactured housing community mortgage loans intended for securitization, with
respect to the improvements located on or forming part of each Mortgaged
Property securing a Mortgage Loan as of the date of origination of such Mortgage
Loan and as of the Cut-off Date, there are no material violations of applicable

 

Exhibit B-8



--------------------------------------------------------------------------------

  zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) other than those which (i) constitute a legal non-conforming use
or structure, as to which the Mortgaged Property may be restored or repaired to
the full extent necessary to maintain the use of the structure immediately prior
to a casualty or the inability to restore or repair to the full extent necessary
to maintain the use or structure immediately prior to the casualty would not
materially and adversely affect the use or operation of the Mortgaged Property,
(ii) are insured by the Title Policy or other insurance policy, (iii) are
insured by law and ordinance insurance coverage in amounts customarily required
by the Seller for loans originated for securitization that provides coverage for
additional costs to rebuild and/or repair the property to current Zoning
Regulations or (iv) would not have a material adverse effect on the Mortgage
Loan. The terms of the Asset Documents require the Borrower to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)

Licenses and Permits. Each Borrower covenants in the Asset Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon a letter from any
government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial, multifamily and manufactured housing community mortgage loans
intended for securitization, all such material licenses, permits and applicable
governmental authorizations are in effect. The Mortgage Loan requires the
related Borrower to be qualified to do business in the jurisdiction in which the
related Mortgaged Property is located.

 

(26)

Recourse Obligations. The Asset Documents for each Mortgage Loan provide that
such Mortgage Loan is non-recourse to the related parties thereto except that
(a) the related Borrower and at least one individual or entity shall be fully
liable for actual losses, liabilities, costs and damages arising from certain
acts of the related Borrower and/or its principals specified in the related
Asset Documents, which acts generally include the following: (i) acts of fraud
or intentional material misrepresentation, (ii) misappropriation of rents
(following an Event of Default), insurance proceeds or condemnation awards,
(iii) intentional material physical waste of the Mortgaged Property, and
(iv) any breach of the environmental covenants contained in the related Asset
Documents, and (b) the Mortgage Loan shall become full recourse to the related
Borrower and at least one individual or entity, if the related Borrower files a
voluntary petition under federal or state bankruptcy or insolvency law.

 

(27)

Mortgage Releases. The terms of the related Mortgage or related Asset Documents
do not provide for release of any material portion of the Mortgaged Property
from the lien of the Mortgage except (a) a partial release, accompanied by
principal repayment of not less than a specified percentage at least equal to
the lesser of (i) 110% of the related allocated loan amount of such portion of
the Mortgaged Property and (ii) the outstanding Principal Balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) releases of
out-parcels that are unimproved or other portions of the Mortgaged Property
which will not have a material adverse effect on the underwritten value of the
Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the Mortgage Loan and are not necessary
for physical access to the Mortgaged Property or compliance with zoning
requirements, or (d) as required pursuant to an order of condemnation.

 

Exhibit B-9



--------------------------------------------------------------------------------

(28)

Financial Reporting and Rent Rolls. The Asset Documents for each Mortgage Loan
require the Borrower to provide the owner or holder of the Mortgage with
quarterly or monthly (other than for single-tenant properties) and annual
operating statements, and quarterly or monthly (other than for single-tenant
properties) rent rolls for properties that have leases contributing more than 5%
of the in-place base rent and annual financial statements, which annual
financial statements with respect to each Mortgage Loan with more than one
Borrower are in the form of an annual combined balance sheet of the Borrower
entities (and no other entities), together with the related combined statements
of operations, members’ capital and cash flows, including a combining balance
sheet and statement of income for the Mortgaged Properties on a combined basis.

 

(29)

Acts of Terrorism Exclusion. With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related
special-form all-risk insurance policy and business interruption policy (issued
by an insurer meeting the Insurance Rating Requirements) did not, as of the date
of origination of the Mortgage Loan, and, to Seller’s knowledge, do not, as of
the Cut-off Date, specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each Mortgage Loan, the related
Asset Documents generally only require that the related Borrower take
commercially reasonable efforts to obtain insurance against damage resulting
from acts of terrorism and other acts of sabotage unless lack of such insurance
will result in a downgrade of the ratings of the related Mortgage Loan.

 

(30)

Due on Sale or Encumbrance. Subject to specific exceptions set forth below, each
Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the Principal Balance of such Mortgage Loan if,
without the consent of the holder of the Mortgage (which consent, in some cases,
may not be unreasonably withheld) and/or complying with the requirements of the
related Asset Documents (which provide for transfers without the consent of the
lender which are customarily acceptable to the Seller lending on the security of
property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Asset Documents),
(a) the related Mortgaged Property, or any equity interest of greater than 50%
in the related Borrower, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Asset Documents, (iii) transfers that do not result in a change
of Control of the related Borrower or transfers of passive interests so long as
the

 

Exhibit B-10



--------------------------------------------------------------------------------

  guarantor retains Control, (iv) transfers to another holder of direct or
indirect equity in the Borrower, a specific Person designated in the related
Asset Documents or a Person satisfying specific criteria identified in the
related Asset Documents, such as a qualified equityholder, (v) transfers of
stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraph
(27) herein, or (vii) by reason of any mezzanine debt that existed at the
origination of the related Mortgage Loan, or future permitted mezzanine debt in
each case as set forth in Schedule 1(b) or Schedule 1(c) to this Exhibit B or
(b) the related Mortgaged Property is encumbered with a subordinate lien or
security interest against the related Mortgaged Property, other than (i) any
Companion Loan or any subordinate debt that existed at origination and is
permitted under the related Asset Documents, (ii) purchase money security
interests, (iii) any Crossed Mortgage Loan as set forth in Schedule 1(d) to this
Exhibit B or (iv) Permitted Encumbrances. For purposes of the foregoing
representation, “Control” means the power to direct the management and policies
of an entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.

 

(31)

Single-Purpose Entity. Each Mortgage Loan requires the Borrower to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Asset Documents and the organizational documents of the Borrower with
respect to each Mortgage Loan with a Stated Principal Balance as of the Cut-off
Date in excess of $5 million provide that the Borrower is a Single-Purpose
Entity, and each Mortgage Loan with a Stated Principal Balance as of the Cut-off
Date of $20 million or more has a counsel’s opinion regarding non-consolidation
of the Borrower. For this purpose, a “Single-Purpose Entity” shall mean an
entity, other than an individual, whose organizational documents (or if the
Mortgage Loan has a Stated Principal Balance as of the Cut-off Date equal to
$5 million or less, its organizational documents or the related Asset Documents)
provide substantially to the effect that it was formed or organized solely for
the purpose of owning and operating one or more of the Mortgaged Properties
securing the Mortgage Loans and prohibit it from engaging in any business
unrelated to such Mortgaged Property or Properties, and whose organizational
documents further provide, or which entity represented in the related Asset
Documents, substantially to the effect that it does not have any assets other
than those related to its interest in and operation of such Mortgaged Property
or Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Asset Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a Borrower for a Crossed Mortgage Loan), and that it holds itself out as a
legal entity, separate and apart from any other person or entity.

 

(32)

[Intentionally left blank.]

 

(33)

Floating Interest Rates. Each Mortgage Loan bears interest at a floating rate of
interest that is based on LIBOR plus a margin (which interest rate may be
subject to a minimum or “floor” rate).

 

Exhibit B-11



--------------------------------------------------------------------------------

(34)

Ground Leases. For purposes of this Agreement, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor or sub ground lessor conveys for a term or terms of years its
entire interest in the land and buildings and other improvements, if any,
comprising the premises demised under such lease to the ground lessee (who may,
in certain circumstances, own the building and improvements on the land),
subject to the reversionary interest of the ground lessor as fee owner and does
not include industrial development agency (IDA) or similar leases for purposes
of conferring a tax abatement or other benefit.

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:

 

  (a)

The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage;

 

  (b)

The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage Asset File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the lender (except termination or
cancellation if (i) notice of a default under the Ground Lease is provided to
lender and (ii) such default is curable by lender as provided in the Ground
Lease but remains uncured beyond the applicable cure period), and no such
consent has been granted by the Seller since the origination of the Mortgage
Loan except as reflected in any written instruments which are included in the
related Mortgage Asset File;

 

  (c)

The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Borrower or the mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or 10
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 

  (d)

The Ground Lease either (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, except for the related fee interest
of the ground lessor and the Permitted Encumbrances, or (ii) is subject to a
subordination, non-disturbance and attornment agreement to which the mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

 

Exhibit B-12



--------------------------------------------------------------------------------

  (e)

The Ground Lease does not place commercially unreasonable restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder, and in the event it is so assigned, it is further assignable
by the holder of the Mortgage Loan and its successors and assigns without the
consent of the lessor;

 

  (f)

The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease. To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 

  (g)

The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the lender written notice of any default, and
provides that no notice of default or termination is effective against the
lender unless such notice is given to the lender;

 

  (h)

A lender is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the lender’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

 

  (i)

The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by the Seller in connection with loans
originated for securitization;

 

  (j)

Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in clause (k) below) will be applied either to the repair or to restoration of
all or part of the related Mortgaged Property with (so long as such proceeds are
in excess of the threshold amount specified in the related Asset Documents) the
lender or a trustee appointed by it having the right to hold and disburse such
proceeds as repair or restoration progresses, or to the payment of the
outstanding Principal Balance of the Mortgage Loan, together with any accrued
interest;

 

  (k)

In the case of a total or substantially total taking or loss, under the terms of
the Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
Principal Balance of the Mortgage Loan, together with any accrued interest; and

 

Exhibit B-13



--------------------------------------------------------------------------------

  (l)

Provided that the lender cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with lender upon
termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 

(35)

Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all material respects, legal and have
met customary industry standards for servicing of similar commercial loans.

 

(36)

Origination and Underwriting. The origination practices of the Seller (or the
related originator if the Seller was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan and the origination thereof complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the origination of such Mortgage Loan; provided that
such representation and warranty does not address or otherwise cover any matters
with respect to federal, state or local law otherwise covered in this Exhibit B.

 

(37)

No Material Default; Payment Record. No Mortgage Loan has been more than 30 days
delinquent, without giving effect to any grace or cure period, in making
required payments since origination, and as of the date hereof, no Mortgage Loan
is more than 30 days delinquent (beyond any applicable grace or cure period) in
making required payments as of the Closing Date. To the Seller’s knowledge,
there is (a) no material default, breach, violation or event of acceleration
existing under the related Mortgage Loan or (b) no event (other than payments
due but not yet delinquent) which, with the passage of time or with notice and
the expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, which default, breach, violation or
event of acceleration, in the case of either clause (a) or clause (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in Schedule 1(a) to this Exhibit B. No person other than the holder of such
Mortgage Loan (subject to any related Participation Agreement) may declare any
event of default under the Mortgage Loan or accelerate any indebtedness under
the Asset Documents.

 

(38)

Bankruptcy. As of the date of origination of the related Mortgage Loan and to
the Seller’s knowledge as of the Cut-off Date, no Borrower, guarantor or tenant
occupying a single-tenant property is a debtor in state or federal bankruptcy,
insolvency or similar proceeding.

 

(39)

Organization of Borrower. With respect to each Mortgage Loan, in reliance on
certified copies of the organizational documents of the Borrower delivered by
the Borrower in connection with the origination of such Mortgage Loan, the
Borrower is an entity organized under the laws of a state of the United States
of America, the District of Columbia or the Commonwealth of Puerto Rico. Except
with respect to any Crossed Mortgage Loan, no Mortgage Loan has a Borrower that
is an Affiliate of another Borrower. (An “Affiliate” for purposes of this
paragraph (39) means, a Borrower that is under direct or indirect common
ownership and control with another Borrower.)

 

Exhibit B-14



--------------------------------------------------------------------------------

(40)

Environmental Conditions. A Phase I environmental site assessment (or update of
a previous Phase I and or Phase II site assessment) and, with respect to certain
Mortgage Loans, a Phase II environmental site assessment (collectively, an
“ESA”) meeting ASTM requirements was conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA
either (i) did not identify the existence of recognized environmental conditions
(as such term is defined in ASTM E1527-05 or its successor, hereinafter
“Environmental Condition”) at the related Mortgaged Property or the need for
further investigation with respect to any Environmental Condition that was
identified, or (ii) if the existence of an Environmental Condition or need for
further investigation was indicated in any such ESA, then at least one of the
following statements is true: (A) an amount reasonably estimated by a reputable
environmental consultant to be sufficient to cover the estimated cost to cure
any material noncompliance with applicable environmental laws or the
Environmental Condition has been escrowed by the related Borrower and is held or
controlled by the related lender; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, and the only recommended action in
the ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Borrower that can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the Environmental Condition affecting the related
Mortgaged Property was otherwise listed by such governmental authority as
“closed” or a reputable environmental consultant has concluded that no further
action is required); (D) a secured creditor environmental policy or a pollution
legal liability insurance policy that covers liability for the Environmental
Condition was obtained from an insurer rated no less than A- (or the equivalent)
by Moody’s, S&P and/or Fitch Ratings Inc.; (E) a party not related to the
Borrower was identified as the responsible party for such Environmental
Condition and such responsible party has financial resources reasonably
estimated to be adequate to address the situation; or (F) a party related to the
Borrower having financial resources reasonably estimated to be adequate to
address the situation is required to take action. To Seller’s knowledge, except
as set forth in the ESA, there is no Environmental Condition (as such term is
defined in ASTM E1527-05 or its successor) at the related Mortgaged Property.

 

(41)

Appraisal. The Servicing File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date. The appraisal is signed by an
appraiser who is either a Member of the Appraisal Institute (“MAI”) and/or has
been licensed and certified to prepare appraisals in the state where the
Mortgaged Property is located. Each appraiser has represented in such appraisal
or in a supplemental letter that the appraisal satisfies the requirements of the
“Uniform Standards of Professional Appraisal Practice” as adopted by the
Appraisal Standards Board of the Appraisal Foundation and has certified that
such appraiser had no interest, direct or indirect, in the Mortgaged Property or
the Borrower or in any loan made on the security thereof, and its compensation
is not affected by the approval or disapproval of the Mortgage Loan. The
appraisal (or a separate letter) contains a statement by the appraiser to the
effect that the appraisal guidelines of Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989 were followed in preparing the
appraisal.

 

Exhibit B-15



--------------------------------------------------------------------------------

(42)

Mortgage Asset Schedule. The information pertaining to each Mortgage Asset which
is set forth in Exhibit A to this Agreement is true and correct in all material
respects as of the Cut-off Date and contains all information required by this
Agreement to be contained therein.

 

(43)

Cross-Collateralization. No Mortgage Loan is cross-collateralized or
cross-defaulted with any mortgage loan that is not held by the Issuer.

 

(44)

Advance of Funds by the Seller. After origination, no advance of funds has been
made by Seller to the related Borrower other than in accordance with the Asset
Documents, and, to Seller’s knowledge, no funds have been received from any
person other than the related Borrower or an affiliate for, or on account of,
payments due on the Mortgage Loan (other than as contemplated by the Asset
Documents, such as, by way of example and not in limitation of the foregoing,
amounts paid by the tenant(s) into a lender-controlled lockbox if required or
contemplated under the related lease or Asset Documents). Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Borrower under a Mortgage Loan, other than contributions made on or prior to the
date hereof.

 

(45)

Compliance with Anti-Money Laundering Laws. Seller has complied in all material
respects with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001 with respect to the
origination of the Mortgage Loan, the failure to comply with which would have a
material adverse effect on the Mortgage Loan.

 

(46)

Participations. With respect to each Participation (the “CLO Participation”):

 

  (a)

A custodian under the Indenture or, with respect to the Non-CLO Custody Mortgage
Assets, the Participation Custodian under the Participation Custodial Agreement,
in each case on behalf of the holder of the CLO Participation and each holder
(each, a “Third Party Participant”) of any related participation (the “Other
Participation Interests”) is the record mortgagee of the related Mortgage Loan
pursuant to a custodial agreement and a Participation Agreement or, with respect
to each Non-CLO Custody Mortgage Asset, the Participation Custodial Agreement,
in each case that is legal, valid and enforceable as between its parties, and
which provides that the Seller as holder of the CLO Participation has full
power, authority and discretion to appoint the Servicer to service the Mortgage
Loan, subject to the consent or approval rights of the Third Party Participants;

 

  (b)

The holder of each Other Participation Interest is required to pay its pro rata
share of any expenses, costs and fees associated with servicing and enforcing
rights and remedies under the related Mortgage Loan upon request therefor by the
holder of the CLO Participation;

 

Exhibit B-16



--------------------------------------------------------------------------------

  (c)

Each Participation Agreement is effective to convey the CLO Participation to the
Seller and the related Other Participation Interests to the related Third Party
Participants and is not intended to be or effective as a loan or other financing
secured by the Mortgage Loan. The holder of the CLO Participation owes no
fiduciary duty or obligation to any Third Party Participant pursuant to the
Participation Agreement;

 

  (d)

All amounts due and owing to any Third Party Participant pursuant to each
Participation Agreement have been duly and timely paid. There is no default by
the holder of the CLO Participation, or to the Seller’s knowledge, by any Third
Party Participant under any Participation Agreement;

 

  (e)

To the Seller’s knowledge, no Third Party Participant is a debtor in any
outstanding proceeding pursuant to the federal bankruptcy code;

 

  (f)

The Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of the CLO
Participation is or may become obligated;

 

  (g)

The role, rights and responsibilities of the holder of the CLO Participation are
assignable by the Seller without consent or approval other than those that have
been obtained;

 

  (h)

The terms of the Participation Agreement do not require or obligate the holder
of the CLO Participation or its successor or assigns to repurchase any Other
Participation Interest under any circumstances;

 

  (i)

The Seller, in selling any Other Participation Interest to a Third Party
Participant made no misrepresentation, fraud or omission of information
necessary for such Third Party Participant to make an informed decision to
purchase the Other Participation Interest; and

 

  (j)

Either (A) the CLO Participation is treated as a real estate asset for purposes
of Section 856(c) of the Code, and the interest payable pursuant to such
Participation is treated as interest on an obligation secured by a mortgage on
real property for purposes of Section 856(c) of the Code, or (B) the CLO
Participation qualifies as a security that would not otherwise cause Sub-REIT to
fail to qualify as a REIT under the Code (including after the sale, transfer and
assignment to the Issuer of such Participation).

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the Mortgage
Loans regarding the matters expressly set forth herein.

 

Exhibit B-17



--------------------------------------------------------------------------------

SCHEDULE 1(a) TO EXHIBIT B

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

Representation numbers referred to below relate to the corresponding Mortgage
Asset representations and warranties set forth in this Schedule 1(a) to Exhibit
B.

 

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(5)

(Liens; Valid Assignment)

   Westin Charlotte    The related title insurance policy includes Seller’s
mortgage interest in Mortgagor’s leasehold interest under each of the Meeting
Facilities Lease and 615 Lease.

(5)

(Liens; Valid Assignment)

   The Curtis    The related Asset Documents prohibit the related lender from
selling the future funding portion of the related Closing Date Mortgage Loan
without the consent of the related borrower unless (i) an event of default is
continuing, (ii) all proceeds to be disbursed under the future funding note have
been advanced, (iii) it is after October 9, 2020 or (iv) such sale is to a
qualified institutional lender.

(5)

(Liens; Valid Assignment)

   Cliffside Park    The related borrower is under contract to sell certain
commercial/retail and office/commercial components of the related Mortgaged
Property pursuant to that certain Agreement by and between borrower, as seller,
and Mostafa Al Shair and Shairco N.J., LLC, as buyer, dated as of August 22,
2012.

(5)

(Lien, Valid Assignment)

  

Del Amo Crossing

180 Livingston

Park Central 789

1825 Park

Woodland Hills Village

Paragon Oil

   The full right to assign the related Mortgage Loan is limited by the related
Asset Documents, which provide that, except during the continuance of an event
of default on the related Mortgage Loan, such Mortgage Loan cannot be
transferred to certain lenders, which prohibited lenders are defined in the
related Asset Documents.

(5)

(Liens; Valid Assignment)

   Solage Calistoga    The Hotel Management Agreement is subordinate to the
Mortgage Loan pursuant to a Subordination and Non-Disturbance Agreement, under
which any foreclosing entity shall not be in violation of OFAC laws. If the
foreclosing entity is a competitor, the Hotel Manager shall have the right to
terminate the Hotel Management Agreement.

 

Schedule (1)(a)-1



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(5)

(Liens; Valid Assignment)

   677 Ala Moana    The full right to assign the related Mortgage Loan is
limited by the related Asset Documents, which provide that if the proposed
third-party buyer is not an Institutional Lender (as defined in the related
Asset Documents), the lender must provide notice to the related ground lessor,
who then has the option to purchase the loan and the related leasehold mortgage
for a price that would have been paid by such proposed third-party buyer.

(5)

(Liens; Valid Assignment)

   24 Jones    The mortgage will be subject to Redevelopment Area Bonds issued
by the New Jersey Economic Development Authority (“NJEDA”) as a conduit issuer
and secured by the PILOT, which are pledged by the City of Newark as the sole
repayment source of the related PILOT payments, which are evidenced by that
certain Series B Note given by TDAF I Springfield Avenue Holding Urban Renewal
Company, LLC to NJEDA, dated as of August 18, 2016, in the maximum principal
amount of $4,070,000.

(6)

(Permitted Liens; Title Insurance)

   Westin Charlotte    See exception to Representation 34 below regarding the
Meeting Facilities Lease and 615 Lease.

(6)

(Permitted Liens; Title Insurance)

   Cliffside Park    The original principal amount of the related Mortgage Loan,
after all advances of principal, is $125,860,000, however, the title insurance
policy is in the amount of $116,605,000.00. Upon Borrower exercising the right
to acquire the fee interest in the Property, Borrower is required to purchase a
new lender’s title insurance policy insuring the mortgage on the fee interest in
the maximum principal amount of the fully funded Mortgage Loan (i.e. taking into
account the Ground Lease Advance Amount of $9,255,000.00).

(6)

(Permitted Liens; Title Insurance)

   180 Livingston    The related Mortgage Loan has two title insurance policies:
(i) one title insurance policy insuring the first-lien mortgage securing the
initial advance (advanced at closing), and (ii) one title insurance policy
insuring the second-lien mortgage securing the additional advances through a
“pending disbursements” endorsement.

 

Schedule (1)(a)-2



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(7)

(Junior Liens)

   Aertson    This representation is qualified by the existence of outstanding
mezzanine debt in the amount of $46,000,000, which is secured by the “Series B
Member” interests in VU2013 RRHG, LLC. An intercreditor agreement is in place
with the mezzanine lender.

(7)

(Junior Liens)

   The Star   

This representation is qualified by the existence of three outstanding
mezzanine/subordinate loans: (i) a loan from the Houston Housing Finance
Corporation secured by the related borrower’s right to receive reimbursements
from the city of Houston (in connection with a program that provides property
tax reimbursements to developers that invest in targeted reinvestment zones),
and (ii) a $20,000,000 loan from First NBC Bank to the general partner of the
related borrower, which loan is secured by such related borrower’s interest in
the state historic tax credits (and not any ownership interest in the Mortgaged
Property or the related borrower), and (iii) a mezzanine loan with an original
balance of $31,500,000 made in connection with EB-5 financing and secured by a
pledge of the partnership interest of the related Mortgage Loan borrower.

With regard to (i) above, a standstill agreement is in place with Houston
Housing Finance Corporation, and with regard to (ii) and (iii) above, an
intercreditor agreement is in place with the respective mezzanine lender.

(7)

(Junior Liens)

   180 Livingston    The related Mortgage Loan is secured by a legal, valid and
enforceable first lien on the related borrower’s fee interest in the related
Mortgaged Property and a legal, valid and enforceable second lien on the related
borrower’s fee interest in the related Mortgaged Property. The second lien loan
secures only the future advances made under the Mortgage Loan.

 

Schedule (1)(a)-3



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(7)

(Junior Liens)

   24 Jones   

This representation is qualified by the following:

(i) The related borrowers obtained a subordinate loan in the original amount of
$15,490,699 from Goldman Sachs Bank USA in April 2014, which is subject to an
Intercreditor agreement with the lender under the 24 Jones Mortgage Loan (the
“UTHTC Loan”). (The only collateral for this subordinate loan is the applicable
borrower’s interest in certain tax certificates).

 

(ii) In addition, the related borrowers are entitled to tax credits in
connection with certain Redevelopment Area Bonds issued by NJEDA as a conduit
issue, pursuant to a Financial Agreement under which the related borrowers are
obligated to pay annual service charges (akin to PILOT payments). A portion of
such required payments is pledged by the City of Newark in favor of the
applicable bondholders as the sole repayment source, and such obligations are
evidenced by that Series B Note given by TDAF I Springfield Avenue Holding Urban
Renewal Company, LLC (one of the borrower entities) to NJEDA dated as of
August 18, 2016 in the maximum principal amount of $4,070,000.00.

(8)

(Assignment of Leases, Rents and Profits)

   Cliffside Park    The Borough of Cliffside Park (the “Borough”) has a
subordinate assignment of leases that is triggered upon a default under the
ground lease and failure to cure within the periods set forth in the ground
lease. For so long as such default has not been cured, the Borough has a right
to direct the rents from tenants be paid to the Borough in an amount up to
unpaid rent then due under the ground lease.

(8)

(Assignment of Leases, Rents and Profits)

   The Star    The Mortgaged Property (other than the parking garage located
thereon) is triple net leased by Rusk at San Jacinto Building Investors LP
(“Star Master Tenant”). Star Master Tenant is the landlord under each of the
property leases and has granted a security interest in such leases and the rents
thereunder to the related borrower pursuant to a recorded Assignment and
Security Agreement. Pursuant to the Assignment of Leases and Rents the related
borrower has a first-priority collateral assignment of all rights and interests
under such leases and the rents thereunder. In addition, the related borrower
received a pledge of all of the partnership interest in the Star Master Tenant
owned by the Star Master Tenant’s general partner.

 

Schedule (1)(a)-4



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(8)

(Assignment of Leases, Rents and Profits)

   Ace Hotel    The Mortgaged Property is triple net leased by to Carondelet
Master Tenant, LLC (“Ace Master Tenant”). The Ace Master Tenant is the landlord
under the related leases and has collaterally assigned all of its right, title,
and interest in and to such leases to the related borrower pursuant to the
related Asset Documents and such related borrower subsequently collaterally
assigned its interest in such leases to the related borrower.

(10)

(Property Condition)

  

Westin Charlotte

The Curtis

Aertson

Cliffside Park

The Star

Del Amo Crossing

180 Livingston

Park Central 789

Jersey City Portfolio

Coppermine Commons

Brookview Village

Solage Calistoga

1825 Park

Presidential Tower

Woodland Hills Village

24 Jones

Shops at Buckhead

Paragon Oil

High Street

Sirata Beach Resort

   The property condition assessments for the related Mortgaged Properties are
dated more than twelve months prior to the Cut-off Date.

(10)

(Condition of Property)

   Westin Charlotte    Certain deficiencies with respect to the Mortgaged
Property were identified in the property condition assessment for the related
Mortgaged Property. Although the estimated cost of such work has not been
escrowed, such cost is included as a line item in the project budget and will be
paid for with future funding advances. The related repair work began in March
2018 and is expected to be complete by April 30, 2019.

(10)

(Condition of Property)

   Cliffside Park    An engineering report was not prepared because CBRE/IVI, as
construction consultant, is delivering periodic Project Status Reports and has
provided a Cost to Complete Budget Opinion.

 

Schedule (1)(a)-5



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(10)

(Condition of Property)

   Jersey City Portfolio    Certain immediate and deferred maintenance costs as
well as additional repairs were identified in the property condition assessment
for the related Mortgaged Property. At closing of the related Mortgage Loan,
funds in an amount equal to cover 108% of the costs of repair were placed in a
reserve account, which funds are available to fund the required repairs.
Approximately 23% of the required repairs at the related Mortgaged Property have
been completed since the origination date.

(10)

(Condition of Property)

   Jersey City Portfolio 2    Certain immediate maintenance costs as well as
additional structural repairs were identified in the property condition
assessment for the related Mortgaged Property. At closing of the related
Mortgage Loan, funds in the amount of $1,525,750 were placed in a reserve
account, which funds are available to fund the required repairs along with
future funding advances.

(10)

(Condition of Property)

   Sirata Beach Resort    Certain immediate and deferred maintenance costs as
well as additional structural repairs were identified in the property condition
assessment for the related Mortgaged Property.

(13)

(Actions Concerning the Mortgage Loan)

   The Curtis    The related borrower sponsor is currently in mediation with the
general contractor for the related Mortgaged Property concerning contract
disputes on the residential conversion of the project. The related borrower
sponsor has filed counterclaims against the general contractor as
well. Mediation hearings are scheduled to take place on November 12, 2018.

(14)

(Escrow Deposits)

   Westin Charlotte    In accordance with the related Asset Documents, Mortgagor
is required to deposit with Seller on a monthly basis certain reserve funds,
including for payment of taxes and insurance, and deposit with Hotel Manager
(Starwood-Charlotte Management, LLC) for the payment of work or replacements
relating to fixtures, furnishing and equipment (FF&E) (to be periodically made
available to Mortgagor subject to certain conditions and requirements). See
exception to Representation 10 above.

 

Schedule (1)(a)-6



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(15)

(No Holdbacks)

  

The Curtis

Aertson

Jersey City Portfolio 2

Lenox Park Portfolio

Shops at Buckhead

Westin Charlotte

Cliffside Park

180 Livingston

1001 McKinney

Paragon Oil

High Street

The Star

677 Ala Moana

Jersey City Portfolio

Woodland Hills Village

Del Amo Crossing

Park Central 789

Solage Calistoga

Coppermine Commons

Presidential Tower

Brookview Village

1825 Park

   The related Mortgage Loan consists of a fully funded pari passu participation
interest, which will be included in the Asset Pool, and one or more companion
pari passu participation interests, which will not be included in the Asset
Pool.

(16)

(Insurance)

   Aertson    While a majority of the Building is insured under a permanent all
risk policy, a small portion of the building was still insured under the
builder’s risk policy, which provided for delay in opening/business interruption
coverage for just 365 days.

(16)

(Insurance)

  

Presidential Tower

Cliffside Park

   The related Mortgage Loan documents do not require insurance be issued by an
insurance company with the claims paying ability or financial strength ratings
outlined in the Insurance Rating Requirements.

(16)

(Insurance)

   The Star    While a majority of the Building is insured under a permanent all
risk policy, the parking garage parcel was still insured under the builder’s
risk policy, which provided for delay in opening/business interruption coverage
for just 365 days.

 

Schedule (1)(a)-7



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(16)

(Insurance)

   677 Ala Moana   

The related Asset Documents require insurance proceeds in respect of a property
loss to be held and disbursed by lender if equal to or greater than $1M, but
less than twenty percent (20%) of the original principal balance of the Loan or
the costs of completing restoration is equal to or greater than $1M, but less
than twenty percent (20%) of the original principal balance of the loan.

 

If net proceeds are less than $1M and costs of completing restoration are less
than $1M, Lender will, subject to the terms of the Asset Documents, disburse
such net proceeds to borrower upon receipt. However, in all events, so long as
the ground lease is in full force and effect, all insurance proceeds must be
held and disbursed in accordance with the ground lease and related ground lease
documents.

 

If net proceeds are (i) equal to or greater than twenty percent (20%) of the
original principal amount of the Loan, or (ii) not required to be made available
for restoration (due to borrower’s inability to satisfy the conditions set forth
in the related Asset Documents or otherwise), then to the extent not in conflict
with the ground lease or the related ground lease documents, all net proceeds
may be retained and applied by lender in accordance with the related Asset
Documents toward reduction of the outstanding principal balance of the loan
whether or not then due and payable in such order, priority and proportions as
lender in its sole discretion shall deem proper, or, in the sole discretion of
lender, the same may be paid, either in whole or in part, to borrower for such
purposes as lender shall approve, in its sole discretion.

(18)

(No Encroachments)

   Aertson    A decorative portion of the façade encroaches onto a neighboring
property. This feature was constructed in order to avoid having a potential gap
between the two buildings.

(21)

(Compliance with Usury Laws)

   Aertson    The related Asset Documents are governed by New York Law. In the
event that, notwithstanding the choice of law, a court were to apply Tennessee
law, the aggregate interest rate charged on the “Tier 2” earnout advances (as
defined in the related Asset Documents) would exceed Tennessee’s usury limit,
which is 8%. The related borrower received a legal opinion that a Tennessee
court would honor the New York choice of law.

 

Schedule (1)(a)-8



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(24)

(Local Law Compliance)

  

Del Amo Crossing

24 Jones

Sirata Beach Resort

The Curtis

Aertson

High Street

The Star

180 Livingston

Jersey City Portfolio

Brookview Village

Solage Calistoga

1825 Park

Presidential Tower

Paragon Oil

Lenox Park Portfolio

Ace Hotel

Shops at Buckhead

   With respect to the individual properties comprising the related Mortgage
Assets, such properties are generally legal nonconforming with regard to one or
more of the following factors: use, parking, size/height, density and/or
setbacks.

(24)

(Local Law Compliance)

   Woodland Hills Village    The related zoning report identifies the related
Mortgaged Property as legal conforming with no deficiencies; however this is
qualified by the assumption that two (2) additional parking spaces will be
striped in conformance with the approved Case No. ZA-2017-3994-MCUP.

(25)

(Licenses and Permits)

   Ace Hotel    Certain licenses are held by Ace Group New Orleans LLC, a
Delaware limited liability company, in its capacity as hotel manager.
Additionally, certain licenses are held by the Ace Master Tenant and have been
collaterally assigned to the related borrower.

(26)

(Recourse Obligations)

   Westin Charlotte    The related Asset Documents do not include a specific
recourse-carve-out for the commission of material physical waste at the
Mortgaged Property. However, carve-outs are included for removal or disposal by
the related borrower or guarantor (or any controlled affiliate thereof) of any
portion of the Mortgaged Property after the occurrence and during the
continuance of an event of default, unless replaced with property of the same
utility and of the same or greater value, (ii) damage or destruction to the
Mortgaged Property caused by the gross negligence or willful misconduct of
borrower, its agents, employees, or contractors, and (iii) provided there is
sufficient cash flow generated from the Mortgaged Property, (a) failure to
maintain insurance, or (b) failure to pay charges for labor or materials that
can create liens on any portion of the Mortgaged Property.

 

Schedule (1)(a)-9



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(26)

(Recourse Obligations)

  

180 Livingston

Woodland Hills Village

   The related Asset Documents provide recourse for certain specified
environmental covenant and representation breaches, as more particularly set
forth in the environmental indemnity agreement.

(26)

(Recourse Obligations)

   677 Ala Moana    The related Asset Documents provide for loss recourse
specifically for fraud or intentional misrepresentation in connection with the
loan, the property, and/or the collateral (rather than generally).

(27)

(Mortgage Releases)

   Aertson    The related Asset Documents provide that the related borrower may
release the hotel parcel of the related Mortgaged Property for an amount equal
to $56,400,000.

(27)

(Mortgage Releases)

   Cliffside Park    The related Asset Documents provide that, if the related
Mortgaged Property is converted to a condominium structure, the related borrower
may release the retail parcel of the Mortgaged Property for an amount equal to
the greater of (x) $10,000,000 and (y) 90% of the net sales proceeds.

(27)

(Mortgage Releases)

   Del Amo Crossing    The related Asset Documents provide that the related
borrower may release the “24 Hour Fitness” parcel of the related Mortgaged
Property for an amount equal to $21,125,000.

(27)

(Mortgage Releases)

   180 Livingston   

The related Asset Documents provide that the related borrower may release
certain development rights (the “Excess Development Rights”) for an amount equal
to the greater of (x) 100% of the net sales proceeds and (y) the greater of (a)
$26,000,000.00 and (b) the product of 174 multiplied by the aggregate square
feet of Excess Development Rights.

 

In addition, the related Asset Documents provide that the related borrower may
release the portion of the Mortgaged Property to be occupied by tenant, The
Brooklyn Tabernacle, for no minimum release price.

 

Schedule (1)(a)-10



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(27)

(Mortgage Releases)

   Jersey City Portfolio    The related Asset Documents provide that the related
borrower may request a release of certain Mortgaged Property if such borrower
fails to substantially complete the remediation of any such Mortgaged Property
required pursuant to the related Asset Documents after diligent and continued
good faith efforts to effect such remediation not later than twelve (12) months
after the origination date. Such release shall be subject to standard release
conditions, and the “release price” in connection with any such release will be
the “as-is fair market value” of such Mortgaged Property as determined by an
appraisal.

(27)

(Mortgage Releases)

   High Street    The related Asset Documents provide that the related borrower
may release a portion of undeveloped land from the lien of the Mortgage Loan
subject to certain conditions precedent in the related Asset Documents, but
which do not meet the requirements set forth in this representation.

(30)

(Due on Sale or Encumbrance)

  

Del Amo Crossing

Brookview Village

Woodland Hills Village

   Clause (a)(iii) of this representation is qualified by the fact that the
related Asset Documents provide for the related borrower to be controlled by
either the guarantor or another approved entity (as identified in the related
Asset Documents).

(30)

(Due on Sale or Encumbrance)

   677 Ala Moana    The related Asset Documents contain exceptions to the “due
on sale” clause which permit certain transfers without lender’s consent so long
as the conditions precedent set forth in the related Asset Documents are
satisfied.

(30)

(Due on Sale or Encumbrance)

   Sirata Beach Resort    Borrower had a one-time right within nine (9) months
of the closing date to syndicate the limited partnership interests in GPIF
Sirata Owner, LP subject to customary conditions (e.g., no Change in Control,
notice, delivery of non-consolidation opinion, searches, etc.).

(31)

(Single-Purpose Entity)

   Solage Calistoga    No non-consolidation opinion was delivered in connection
with the closing.

(31)

(Single-Purpose Entity)

   24 Jones    Borrowers are not Single Purpose Entities in that they are acting
as Borrowers under existing loans, including the UTHTC Loan. In addition, TDAF I
SPRINGFIELD AVENUE HOLDING URBAN RENEWAL COMPANY, LLC owns the three other
borrowers. Managing Member is a Single Purpose Entity.

 

Schedule (1)(a)-11



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(33)

(Floating Interest Rates)

   All Mortgage Assets    Interest on the Whole Loan accrues at a variable rate
based on an index (LIBOR) plus a fixed spread, however, if LIBOR is no longer
available, the LIBOR rate component of the interest rate may be converted, in
some cases, to the Prime Rate, in other cases, to a substitute index rate, and
in some cases to either the Prime Rate or a substitute index rate, each in
accordance with the related Asset Documents.

(34)

(Ground Leases)

   Westin Charlotte    As further provided in the related ground lease, if the
estimated costs of restoration exceeds 50% (or, during the last five years of
the lease term, 30%) of fair market value, then the related borrower may elect
to either restore the premises or to purchase the ground leased property for a
nominal amount. If related borrower exercises such purchase option, then the
related landlord (the city of Charlotte, NC) will be entitled to retain
insurance proceeds of a specified amount.

(34)

(Ground Leases)

   Cliffside Park   

Representation 34(c)—Pursuant to the related ground lease, the borrower is
required to purchase the fee interest in the Mortgaged Property by December 31,
2021. The related Asset Documents require the related borrower to purchase such
fee interest on or prior to October 31, 2021.

 

Representation 34(d)—The ground lease itself contains (i) non-disturbance
language and (ii) notice and cure provisions in favor of Mortgagee.

 

Schedule (1)(a)-12



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(34)

(Ground Leases)

   677 Ala Moana   

Representation 34(b)—With respect to (1) termination or cancellation, ground
lessor has agreed that it will not accept a termination or cancellation of the
ground lease without lender’s consent, unless its termination or cancellation is
pursuant to any express provision of the ground lease and/or related ground
lease documents and (2) amendments or modifications, lender’s consent will be
deemed given if the deemed approval requirements set forth in the related ground
lease documents are satisfied; provided, however, no lender consent is required
for ground lessor and lessee if an amendment or modification is required or
contemplated under the terms and conditions of the ground lease and/or the
related ground lease documents.

 

Representation 34(e)—Upon foreclosure of the mortgage, if lender (or its
nominee) desires to transfer the leasehold interest in the premises by sale,
accept a deed in lieu of foreclosure, or acquire ground lessee’s interest in the
ground lease by any other means, lender must provide ground lessor not less than
thirty (30) days prior written notice of its intention to exercise any such
right and ground lessor must have the right, exercisable within thirty (30) days
after receipt of such written notice, to elect to acquire the entire interest in
the loan and the related leasehold mortgage for a price equal to the sum of the
outstanding unpaid balance of the loan secured by the related leasehold
mortgage, together with any other amounts due and unpaid under the related
leasehold mortgage, provided, however, that the ground lessor’s consent shall
not be required for a conveyance following foreclosure to an Acceptable Third
Party Purchaser (as defined in the related ground lease documents).

 

Representation 34(l)—Lender’s right to a new lease is not automatic. Lender may
obtain a new lease upon written request to ground lessor made within sixty
(60) days after lender’s receipt of written notice of such termination (except
that in the case of a termination by reason of rejection of the ground lease in
a bankruptcy proceeding, such request must be made by lender within fifteen
(15) days after lender’s receipt of written notice of such termination,
including notice contained in a court order or other notice issued in such
bankruptcy proceeding and served on lender).

 

Schedule (1)(a)-13



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(34)

(Ground Leases)

   Shops at Buckhead   

Representation 34(a)—The ground lease does not provide that such ground lease
may not be amended or modified without the written consent of the lender.

 

Representation 34(j-k) – The ground lease does not require that insurance
proceeds or condemnation awards be deposited with lender or its trustee.

(34)

(Ground Leases)

   High Street   

Representation 34(b)—The ground lease does not provide that such ground lease
may not be amended or modified without the written consent of the lender.

 

Representation 34(e) – The ground lease provides that assignment thereof by the
holder of the Purchased Asset and its successors and assigns requires the
consent of the lessor, such consent not to be unreasonably withheld so long as
there are no uncured defaults under the ground lease.

(39)

(Organization of Borrower)

  

Jersey City Portfolio

Jersey City Portfolio 2

   The related borrowers are affiliated entities but the related Mortgage Loans
are not cross-collateralized or cross-defaulted.

(40)

(Environmental Conditions)

  

Westin Charlotte

The Curtis

Aertson

Cliffside Park

The Star

Del Amo Crossing

180 Livingston

Park Central 789

Jersey City Portfolio

Coppermine Commons

Brookview Village

Solage Calistoga

1825 Park

Presidential Tower

Woodland Hills Village

24 Jones

Shops at Buckhead

Paragon Oil

High Street

Sirata Beach Resort

   The environmental reports for the related Mortgaged Properties are dated more
than twelve months prior to the Cut-off Date.

 

Schedule (1)(a)-14



--------------------------------------------------------------------------------

Rep. No. on

Exhibit B

  

Mortgage Asset

  

Description of Exception

(40)

(Environmental Conditions)

   Woodland Hills Village    This representation is qualified by the following:
(a) there is a deductible under the Environmental Insurance Policy held by
Rockpoint Group, LLC consisting of a self-insured retention on an each incident
basis, (b) Seller will not be a named insured under the Environmental Insurance
Policy until the borrower delivers an endorsement naming Seller as a mortgagee
additional insured, which the borrower is required to deliver within 10 business
days of the closing of the Mortgage Loan, and (c) the fact that the term of the
Environmental Insurance Policy is for 5 years from the closing of the Mortgage
Asset.

(40)

(Environmental Conditions)

   24 Jones    Soil contamination from historical operations and fill materials
exists on the property. The real property has been capped to address the
contamination, with the exception of 1400 square feet. The related borrower was
required to cap the remaining 1400 square feet and pursue regulatory closure of
the property under the related Asset Documents. The related borrower covenanted
to achieve regulatory closure within 180 days of closing with an escrow of 125%
of estimated costs to receive a no further action determination. As of the
Cut-off Date, remediation is complete and the related borrower is in the process
of recording deed restrictions and obtaining a response action outcome from the
applicable regulatory agency.

(41)

(Appraisal)

  

Westin Charlotte

Aertson

Del Amo Crossing

180 Livingston

Park Central 789

Jersey City Portfolio

Coppermine Commons

Brookview Village

Solage Calistoga

1825 Park

24 Jones

Shops at Buckhead

High Street

Sirata Beach Resort

   The appraisal valuation date for the related Mortgaged Properties are more
than twelve months prior to the Cut-off Date.

 

Schedule (1)(a)-15



--------------------------------------------------------------------------------

SCHEDULE 1(b) TO EXHIBIT B

Existing Mezzanine Debt

 

Closing Date
Mortgage

Asset

   Closing
Date
Mortgage
Asset
Cut-off
Date
Balance      Closing Date
Mortgage
Loan
Commitment
Cut-off Date
Amount      % of
Aggregate
Mortgage
Asset Cut-off
Date Balance      Mezzanine
Debt
Cut-
off Date
Balance     

Mezzanine Debt
Interest Rate

   Inter-
creditor
Agreement    Total Debt
Cut-off
Date As-Is
LTV      Total Debt
U/W NCF
DSCR      Total Debt
Cut-off
Date U/W
NOI Debt
Yield  

“Aertson”

   $ 65,000,000      $ 188,000,000        6.5 %     $ 46,000,000      6.000%   
Y      80.3 %       0.94x        6.3 % 

“Jersey City Portfolio 2”

   $ 65,000,000      $ 165,000,000        6.5 %     $ 15,000,000      1M LIBOR +
10.500%    Y      86.2 %       0.77x        5.3 % 

“The Star”

   $ 44,520,000      $ 121,620,000        4.5 %     $ 21,500,000      7.250%   
Y      79.6 %       0.45x        3.1 % 

 

Schedule 1(b)-1



--------------------------------------------------------------------------------

SCHEDULE 1(c) TO EXHIBIT B

Future Mezzanine Debt

None.

 

Schedule 1(c)-1



--------------------------------------------------------------------------------

SCHEDULE 1(d) TO EXHIBIT B

Crossed Mortgage Loans

None.

 

 

Schedule 1(d)-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SUBSEQUENT TRANSFER INSTRUMENT

THIS SUBSEQUENT TRANSFER INSTRUMENT is made as of [DATE] between TRTX CLO Loan
Seller 2, LLC, a Delaware limited liability company (the “Seller”) and TRTX
2018-FL2 Issuer, Ltd., an exempted company incorporated under the laws of the
Cayman Islands with limited liability (the “Issuer”).

In accordance with the Mortgage Asset Purchase Agreement (the “Agreement”) dated
as of November 29, 2018, between the Seller, the Issuer, TPG RE Finance Trust
Holdco, LLC and TPG RE Finance Trust CLO Sub-REIT, the Seller does hereby
transfer, assign, set over and otherwise convey, as of the date hereof, without
recourse, to the Issuer or directly to the Issuer as its designee all of its
right, title and interest in the Mortgage Asset identified on Schedule A
attached hereto which shall supplement Exhibit A to the Agreement, and any and
all rights to receive payments on or with respect to the Mortgage Assets after
the date hereof (other than payments due before the date hereof, which shall
belong to and promptly be remitted to the Seller).

Except as set forth on Schedule B attached hereto, the Seller hereby reaffirms
that all of the representations and warranties made by it in Section 4 of the
Agreement, relating to itself and the Mortgage Assets are true and correct as of
the date hereof. The Seller further represents, warrants and confirms the
satisfaction of the conditions precedent specified in Section 3 of the
Agreement. In addition, each party hereby represents and warrants to the other
party that (i) it is duly organized and validly existing as an entity under the
laws of the jurisdiction in which it is chartered or organized, (ii) it has the
requisite organization power and authority to enter into and perform this
Subsequent Transfer Instrument, and (iii) this Subsequent Transfer Instrument
has been duly authorized by all necessary organizational action, has been duly
executed by one or more duly authorized officers and is the valid and binding
agreement of such party enforceable against such party in accordance with its
terms.

The purchase price and Cut-off Date with respect to the Mortgage Assets
transferred hereby are each set forth on Schedule A hereto.

All capitalized terms used herein and not otherwise defined shall have the
meanings given them in the Agreement.

As supplemented by this Subsequent Transfer Instrument, the Agreement is in all
respects ratified and confirmed and the Agreement as so supplemented, shall be
read, taken and construed as one and the same instrument.

This Subsequent Transfer Instrument shall be construed in accordance with the
laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Subsequent Transfer
Instrument to be duly executed as of [DATE].

 

TRTX CLO LOAN SELLER 2, LLC, as Seller By:  

 

  Name:   Title: TRTX 2018-FL2 ISSUER, LTD., as Issuer By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF MORTGAGE ASSETS

 

Name

 

Purchase Price

 

Cut-off Date

 



--------------------------------------------------------------------------------

SCHEDULE B

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

Rep. No. on

Exhibit B

 

Mortgage Asset

 

Description of Exception

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE OF THE COLLATERAL MANAGER WITH

RESPECT TO THE ACQUISITION OF MORTGAGE ASSETS

This officer’s certificate is being delivered pursuant to the Indenture, dated
as November 29, 2018 (the “Indenture”), by and among TRTX 2018-FL2 Issuer, Ltd.,
as Issuer (the “Issuer”), TRTX 2018-FL2 Co-Issuer, LLC, as Co-Issuer of the
Offered Notes, TRTX CLO Loan Seller 2, LLC, as advancing agent, Wilmington
Trust, National Association, as trustee, and Wells Fargo Bank, National
Association, as note administrator, paying agent, calculation agent, transfer
agent, transfer agent, authenticating agent, custodian, backup advancing agent
and notes registrar. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Indenture.

Pursuant to the Subsequent Transfer Instrument, dated as of the date hereof,
TRTX CLO Loan Seller 2, LLC (the “Seller”) has agreed to sell to the Issuer, and
the Issuer has agreed to purchase from the Seller, the Mortgage Assets described
on Schedule A hereto (the “Mortgage Assets”).

In connection with the foregoing, TPG RE Finance Trust Management, L.P. (the
“Collateral Manager”) hereby certifies that, with respect to the acquisition of
each Mortgage Asset, as of the date hereof:

 

  1.

The requirements set forth in the Indenture regarding the representations and
warranties with respect to such Mortgage Asset and the related Mortgaged
Property have been met (subject to such exceptions as are reasonably acceptable
to the Collateral Manager).

 

  2.

The Eligibility Criteria are satisfied.

 

  3.

[FOR REINVESTMENT MORTGAGE ASSETS AND EXCHANGE MORTGAGE ASSETS: The Reinvestment
Criteria are satisfied.]

 

  4.

The Acquisition and Disposition Requirements are satisfied.

[SIGNATURE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of [DATE OF COMMITMENT TO PURCHASE].

 

TPG RE FINANCE TRUST MANAGEMENT, L.P. By:  

                 

  Name:   Title: